Exhibit 10.1

LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT (as amended, modified or restated from time to
time, this “Agreement”) dated as of FEBRUARY 25, 2019 (the “Effective Date”)
sets forth the terms of the Credit Facility (as defined below) by and between
(a) PCAM CREDIT II, LLC, a Delaware limited liability company (together with its
successors and assigns, “Lender”), and (b) EFR 2016-2, LLC, a Delaware limited
liability company (“Debtor”).

RECITALS

WHEREAS, Debtor has requested that Lender extend the Credit Facility to Debtor
on the terms set forth in this Agreement; and

WHEREAS, Lender is willing to make the Credit Facility available to Debtor upon
and subject to the provisions, terms and conditions set forth in the Loan
Documents;

NOW THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:

1.Definitions.

As used in this Agreement, all exhibits, appendices and schedules hereto, and in
any other Loan Documents made or delivered pursuant to this Agreement, the
following terms will have the meanings given such terms in this Section 1 or in
the provisions, sections or recitals herein:

“Advance” means any advance under the Credit Facility, which advance shall be
part of the Loans.

“Advance Date” shall be any Business Day specified in the related Advance
request and shall be the date on which Lender funds an Advance.

“Advance Rate” means, (a) if prior to an Amortization Event, EIGHTY PERCENT
(80.00%), and (b) from and after an Amortization Event, SEVENTY PERCENT
(70.00%).

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly through one or more intermediaries, Controls, is
Controlled by or is under common Control with the Person specified.

“Amortization Event” means the occurrence of any of the following events: (i) an
Amortization Trigger Event, (ii) an event of default (after giving effect to any
cure periods) with respect to the unsecured indenture covenants of Enova, which
event of default has not been cured or waived to Lender’s satisfaction in its
Permitted Discretion, (iii) the occurrence of an Event of Default, or (iv) a
Regulatory Trigger Event.

“Amortization Trigger Event” means the occurrence of the date on which the
number of days since an initial Trigger Event has been in effect exceeds
THIRTY-ONE (31) Business Days.

“Annual Percentage Rate” shall mean, with respect to a Consumer Loan, the annual
percentage rate stated in the Consumer Loan Note related to such Consumer Loan.

“Applicable Bankruptcy Law” has the meaning set forth in Section 10(e)of this
Agreement.

--------------------------------------------------------------------------------

 

“Asset Servicer” shall mean, at any time, each Person then appointed as such
pursuant to Section 2.01 of the Servicing Agreement or by virtue of a Joinder
Agreement, together with its successors and permitted assigns in such capacity.

“Asset Servicer Default” shall have the meaning set forth in Section 6.02 of the
Servicing Agreement.

“Asset Servicer Termination Date” shall have the meaning set forth in
Section 2.01(a) of the Servicing Agreement.

“Asset Servicer Termination Notice Date” shall have the meaning set forth in
Section 6.04(b) of the Servicing Agreement.

“Audit” shall have the meaning set forth in Section 3.04(a) of the Servicing
Agreement.

“Backup Servicer” means CARMEL SOLUTIONS LLC or such other Person as may be
mutually agreed by Debtor and Lender from time to time.

“Backup Servicing Agreement” has the meaning set forth in Section 8(u) of this
Agreement.

“Bank Secrecy Act” shall mean the Currency and Foreign Transactions Reporting
Act of 1970, 84 Stat. 1114-2.

“Blockage Event” has the meaning set forth in Section 8(m) of this Agreement.

“Business Day” means any day other than a Saturday, Sunday or any other day on
which the Federal Reserve Bank of Dallas, Texas or banking institutions in New
York, New York or Indianapolis, Indiana are closed.

“Cash Equivalents” shall mean (a) securities issued, or directly and fully
guaranteed or insured, by the United States or any agency or instrumentality
thereof (provided, that the full faith and credit of the United States is
pledged in support thereof) having maturities of not more than SIX (6) months
from the date of acquisition, (b) U.S. dollar denominated time deposits,
certificates of deposit and bankers’ acceptances of (i) any domestic commercial
bank of recognized standing having capital and surplus in excess of FIVE HUNDRED
MILLION DOLLARS $500,000,000 or (ii) any bank (or the parent company of such
bank) whose short-term commercial paper rating from Standard & Poor’s Ratings
Services (“S&P”) is at least A‑2 or the equivalent thereof or from Moody’s
Investors Service, Inc. (“Moody’s”) is at least P‑2 or the equivalent thereof in
each case with maturities of not more than SIX (6) months from the date of
acquisition (any bank meeting the qualifications specified in clauses (b)(i) or
(ii) an “Approved Bank”), (c) repurchase obligations with a term of not more
than seven days for underlying securities of the types described in clause (a),
above, entered into with any Approved Bank, (d) commercial paper issued by any
Approved Bank or by the parent company of any Approved Bank and commercial paper
issued by, or guaranteed by, any industrial or financial company with a
short-term commercial paper rating of at least A-2 or the equivalent thereof by
S&P or at least P-2 or the equivalent thereof by Moody’s, or guaranteed by any
industrial company with a long term unsecured debt rating of at least A or A2,
or the equivalent of each thereof, from S&P or Moody’s, as the case may be, and
in each case maturing within six months after the date of acquisition and
(e) investments in money market funds substantially all of whose assets are
comprised of securities of the type described in clauses (a) through (d) above.

2

 

 

--------------------------------------------------------------------------------

 

“Charged-Off Receivable” means any Consumer Loan (i) which has been charged off
or deemed uncollectible by an Asset Servicer in accordance with the section
entitled “Charge-offs and Recoveries” in Exhibit C to the Servicing Agreement
(including because of fraud), (ii) (a) if a NetCredit Consumer Loan, is at any
point sixty-five (65) days or more past due or (b) if a CNU Consumer Loan, is at
any point sixty (60) days or more past due or (iii) for which the related
Obligor has become the subject of a proceeding under Debtor Relief Laws, unless
otherwise waived in writing or approved in writing by Lender in its sole
discretion, provided that Asset Servicer or Debtor, or any Affiliate thereof,
has received actual notice of such proceeding.

“Claims” has the meaning set forth in Section 12 of this Agreement.

“Clean Up Call” means the right of the Asset Servicer pursuant to Section 3.08
of the Servicing Agreement to purchase all Consumer Loans then owned by Debtor
at any time that the outstanding Consumer Loan Value is equal to or less than
TEN PERCENT (10%) of the highest Consumer Loan Value outstanding at any time
since the Effective Date.

“CNU” shall mean CNU ONLINE HOLDINGS, LLC, a Delaware limited liability company.

“CNU Consumer Loan” means a Consumer Loan originated through the CNU Platform.

“CNU Platform” means the lending platform operated by Enova and its Subsidiaries
that is marketed under the “CashNet USA” brand name.

“CNU Servicing Policy” means, the collections policy and the payment plan policy
in respect of CNU Consumer Loans utilized by the Asset Servicer therefor, as
such policies may be amended, modified or supplemented from time to time in
compliance with the Servicing Agreement.

“Code” means the Uniform Commercial Code as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different articles or divisions of the Code, the
definition of such term contained in Article 9 shall govern; provided, further,
that in the event that, by reason of mandatory provisions of law, any or all of
the attachment, perfection or priority of, or remedies with respect to, Lender’s
Lien on any Collateral is governed by the Uniform Commercial Code as enacted and
in effect in a jurisdiction other than the State of New York, the term “Code”
means the Uniform Commercial Code as enacted and in effect in such other
jurisdiction solely for purposes of the provisions thereof relating to such
attachment, perfection, priority or remedies and for purposes of definitions
related to such provisions.

“Collateral” means all of Debtor’s present and future right, title and interest
in, under and to:

(a)(i) all accounts (including all payment rights with respect to the Consumer
Loans); (ii) all chattel paper (including electronic chattel paper); (iii) all
contract rights (including all participation rights and interests relating to a
Consumer Loan and all rights of Debtor in any collateral securing a Consumer
Loan); (iv) the Consumer Loan Documents; (v) the Consumer Loans; (vi) all
deposit accounts (including the Collateral Deposit Account); (vii) all
documents, instruments or other agreements relating to the Consumer Loans
(including the Consumer Loan Documents); (viii) all general intangibles;
(ix) all instruments (including each Consumer Loan Note); (x) all letters of
credit; (xi) all letter of credit rights; (xii) all payment intangibles now or
hereafter owned, held, or acquired relating to a Consumer Loan; (xiii) the Sale
Agreement; (xiv) all

3

 

 

--------------------------------------------------------------------------------

 

personal property (if any) acquired in connection with the realization of any
collateral for a Consumer Loan; (xv) any other property, cash or other assets,
real or personal, tangible or intangible, now existing or hereafter acquired, of
Debtor that may at any time be or become subject to a security interest or Lien
in favor of Lender as security for the Indebtedness; and (xvi) all supporting
obligations, products and proceeds of all of the foregoing (including insurance
payable by reason of loss or damage to the foregoing property) and any property,
assets, securities, guaranties or monies of Debtor which may at any time come
into the possession of Lender; and

(b)all rights to retrieve data and other information pertaining to the Consumer
Loans from third parties.

“Collateral Deposit Account” means one or more deposit accounts of Debtor into
which all payments relating to a Consumer Loan shall be deposited; which deposit
accounts shall be subject to an account control agreement in favor of Lender.

“Collection Period” means, with respect to each Payment Date, the period from
and including the first day of the calendar month immediately preceding such
Payment Date to and including the last day of such calendar month (except that
the initial Collection Period shall commence on the Effective Date and shall end
on the last day of the calendar month immediately preceding the initial Payment
Date).

“Collections” means all collections received in respect of the Consumer Loans,
including all Scheduled Consumer Loan Payments, all non-scheduled payments, all
prepayments, all late fees, all other fees, all Net Liquidation Proceeds,
investment earnings, residual proceeds, payments received under any guaranty
with respect to such Consumer Loans and all other payments received with respect
to such Consumer Loans.

“Commitment Termination Date” means the earliest to occur of (i) the TWENTY-FOUR
(24) month anniversary of the Effective Date, (ii) the occurrence and during the
continuance of an Amortization Event, or (iii) the acceleration of the
Indebtedness pursuant to the terms of this Agreement.

“Constituent Documents” means (a) in the case of a corporation, its articles or
certificate of incorporation and bylaws; (b) in the case of a general
partnership, its partnership agreement; (c) in the case of a limited
partnership, its certificate of limited partnership and partnership agreement;
(d) in the case of a trust, its trust agreement; (e) in the case of a joint
venture, its joint venture agreement; (f) in the case of a limited liability
company, its articles of organization and operating agreement or regulations;
and (g) in the case of any other entity, its organizational and governance
documents and agreements.

“Consumer Financial Services Laws” means all federal, State, and municipal laws,
rules, or regulations dealing with consumer financial services.  The term
includes any and all laws dealing with registration, licensing, advertising,
fair lending, language requirements, origination, pricing, credit practices,
disclosures, rates, terms, servicing, debt collection practices, fair credit
reporting, communications, privacy, data security, unfair acts or practices,
deceptive acts or practices, abusive acts or practices, complaint procedures,
and dispute resolution.  The term includes the following laws or standards as
applicable:  Equal Credit Opportunity Act, 15 U.S.C. §1691 et seq., and
Regulation B, 12 C.F.R. part 1002; Electronic Funds Transfer Act, 15 U.S.C.
§1693 et seq., and Regulation E, 12 C.F.R. part 1005; Fair Debt Collection
Practices Act, 15 U.S.C. §1692o, and Regulation F, 12 C.F.R. part 1006;
Gramm-Leach-Bliley Privacy Act, 12 U.S.C. §6801 et seq., and Regulation P, 12
C.F.R. part 1016; Fair Credit Reporting, 15 U.S.C. §1681 et seq., Regulation V,
12 C.F.R. part 1022; Truth in Lending, 15 U.S.C. §1601 et seq., and Regulation
Z, 12 C.F.R. part 1026; regulations or standards of the Consumer Financial
Protection Bureau with respect to unfair, deceptive or abusive acts or
practices, 12 U.S.C. § 5531 and §5536; and regulations

4

 

 

--------------------------------------------------------------------------------

 

or trade practice standards of the Federal Trade Commission with respect to
unfair or deceptive acts or practices, 15 U.S.C. §5(a), and Title 16 of the Code
of Federal Regulations.

“Consumer Loan” means (a) an installment consumer loan originated or acquired by
Seller or an Originator in a State related to an Obligor residing in such State
at the time of such loan’s origination, sold by Seller to Debtor, (b) all
rights, title and interest, including all rights of repayment, under the
Consumer Loan Documents and all instruments and documents arising therefrom or
relating thereto, and (c) all proceeds arising therefrom or relating thereto
(including any personal property (if any) acquired by Debtor in connection with
the exercise of any remedy relating to a Consumer Loan).

“Consumer Loan Documents” means all instruments, documents and agreements
entered into, evidencing or executed in connection with the application for or
disclosure with respect to a Consumer Loan, including a Consumer Loan Note.

“Consumer Loan File” means, with respect to each Consumer Loan, the file (a) to
be delivered to the Custodian pursuant to the Servicing Agreement, containing
the following documents: (i) the Consumer Loan Documents, and (ii) original,
fully executed copies of any modifications, amendments, supplements or addendums
to the original Consumer Loan and all other agreements and documents-related to
such Consumer Loan, and (b) maintained by the Custodian pursuant to Section 7.01
of the Servicing Agreement.

“Consumer Loan Modification” shall have the meaning set forth in Section 2.02(d)
of the Servicing Agreement.

“Consumer Loan Note” means a promissory note and (if applicable) the TILA
Disclosure executed by an Obligor in favor of Seller or an Originator in
connection with a Consumer Loan.

“Consumer Loan Repurchase Price” shall mean, with respect to any Consumer Loan
and any date of determination, an amount equal to the sum of (a) the Outstanding
Consumer Loan Principal Balance of such Consumer Loan, plus (b) all accrued and
unpaid interest on the Outstanding Consumer Loan Principal Balance of such
Consumer Loan at the applicable Annual Percentage Rate related to such Consumer
Loan through the date on which such Consumer Loan is repurchased.

“Consumer Loan Value” means, at any time, a sum equal to the Outstanding
Consumer Loan Principal Balance of each Eligible Consumer Loan times the Advance
Rate.  By way of example and without limitation:

ELIGIBLE CONSUMER LOAN

ADVANCE RATE

CONSUMER LOAN VALUE

$100.00

80.00%

$80.00

$100.00

70.00%

$70.00

 

“Consumer Loans Assignment” means a Consumer Loans Assignment from Seller to
Debtor with respect to the Consumer Loans and Other Conveyed Property to be
conveyed by Seller to Debtor on any Purchase Date, in substantially the form of
Exhibit A to the Sale Agreement.

“Contingent Obligations” means as to any Person, any obligation of such Person
guaranteeing any indebtedness, leases, dividends or other obligations (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of such Person, (a) to purchase
any such primary obligation or any property constituting direct or indirect
security therefor, (b) to advance or supply funds (i) for the purchase or
payment of any such primary

5

 

 

--------------------------------------------------------------------------------

 

obligation or (ii) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, (c) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation, or (d) otherwise
to assure or to hold harmless the owner of such primary obligation against loss
in respect thereof, provided, however, that the term “Contingent Obligation”
shall not include endorsements of instruments for deposit or collection in the
ordinary course of business.  The amount of any Contingent Obligation shall be
deemed to be an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Contingent Obligation is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof (assuming such Person is required to perform thereunder) as determined
by such Person in good faith.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.

“Controlled” has the meaning correlative thereto.

“Credit Facility” has the meaning set forth in Section 2 of this Agreement.

“Custodian” shall mean, at any time, the Person then appointed as such pursuant
to Section 7.01 or Section 7.08 of the Servicing Agreement, which shall
initially be NetCredit Loan Services, LLC.

“Cutoff Date” means with respect to any Consumer Loan, the date specified as the
“Cutoff Date” of such Consumer Loan in the applicable Consumer Loans Assignment.

“Debt” means as to any Person at any time (without duplication) all items of
indebtedness, obligation or liability for borrowed money of a Person, whether
mature or unmatured, liquidated or unliquidated, direct or indirect, absolute or
contingent, joint or several, that should be classified as debt in accordance
with GAAP.

“Debtor” means EFR 2016-2, LLC, a Delaware limited liability company, as debtor
under this Agreement.

“Debtor Relief Laws” means (a) the United States Bankruptcy Code and (b) all
other applicable liquidation, conservatorship, bankruptcy, moratorium,
rearrangement, receivership, insolvency, reorganization, suspension of payments,
readjustment of debt, marshalling of assets, assignment for the benefit of
creditors and similar debtor relief laws from time to time in effect in any
jurisdiction affecting the rights of creditors generally or the right of
creditors of banks.

“Default” means any event which, with notice or the passage of time, would be an
Event of Default.

“Delayed Draw Term Loans” has the meaning set forth in Section 2(a) of this
Agreement.

“Delayed Draw Term Loans Commitment” means THIRTY MILLION DOLLARS ($30,000,000).

“Delayed Draw Term Note” means that certain Promissory Note (Delayed Draw Term
Note) dated as of the date hereof evidencing the Delayed Draw Term Loans.

6

 

 

--------------------------------------------------------------------------------

 

“Delinquency Percentage” shall mean, with respect to any calendar month, the
percentage calculated by dividing (a) the aggregate Outstanding Consumer Loan
Principal Balance of all Delinquent Receivables at the end of such month by
(b) the aggregate Outstanding Consumer Loan Principal Balance (calculated as of
the last day of such month) of all Consumer Loans pledged as Collateral.

“Delinquent Receivable” shall mean (i) any Eligible Consumer Loan that is a
NetCredit Consumer Loan which is ONE (1) to SIXTY FOUR (64) days past due and
(ii) any Eligible Consumer Loan that is a CNU Consumer Loan which is ONE (1) to
FIFTY NINE (59) days past due, in each case that is not a Charged-Off
Receivable; provided, that, (x) any such NetCredit Consumer Loan that is subject
to a Permitted Modification of the type described in Section H.4 of the
NetCredit Servicing Policy or (y) any CNU Consumer Loan that is subject to a
Permitted Modification of the type set forth in the CNU Servicing Policy, shall
not be a Delinquent Receivable until such Consumer Loan becomes past due in
respect of any reset Obligor Due Date.  However, if a payment deferral (as
described in Section H.3 of the NetCredit Servicing Policy) is effected for an
otherwise Delinquent Receivable, the payment deferral shall not cure or stay the
loan delinquency status upon the payment deferral being effected.

“DV01” means DV01, Inc.

“DV01 Platform” means the electronic portal interface to be established by DV01
to enable the review of loan-level data and other information related to the
Consumer Loans.

“Effective Date” means February 25, 2019.

“Eligible Consumer Loan” means a Consumer Loan (whether secured or unsecured)
made by Seller or an Originator which is, and at the time of purchase by Debtor
was classified as, current on Enova’s financial statements under GAAP and meets
the following standards.  In general, a Consumer Loan shall be eligible provided
that:

(a)such Consumer Loan was originated in compliance with the Underwriting
Guidelines and all applicable Governmental Rules;

(b)such Consumer Loan, at origination, provided for level payments and was a
fully-amortizing Consumer Loan with payments due no less frequently than
monthly;

(c)if a NetCredit Consumer Loan, such Consumer Loan has a term not exceeding
SIXTY (60) months, or if a CNU Consumer Loan, such Consumer Loan has a term not
exceeding SIXTY (60) months;

(d)If a NetCredit Consumer Loan, such Consumer Loan has an Outstanding Consumer
Loan Principal Balance not exceeding TEN THOUSAND DOLLARS ($10,000), or if a CNU
Consumer Loan, such Consumer Loan has an Outstanding Consumer Loan Principal
Balance not exceeding TEN THOUSAND DOLLARS ($10,000);

(e)if a NetCredit Consumer Loan, the Obligor has a Vantage Score of at least
500;

(f)if a CNU Consumer Loan, the Obligor has a payment to income ratio of no
greater than 30%;

(g)the Consumer Loan Documents related to such Consumer Loan do not prohibit the
pledge, sale, assignment, or transfer of such Consumer Loan;

7

 

 

--------------------------------------------------------------------------------

 

(h)such Consumer Loan is not a revolving line of credit or similar credit
facility, is fully funded, and there exists no obligation to make any future
advances related to the Consumer Loan or Obligor;

(i)such Consumer Loan is the liability of an Obligor and contains no provisions
whereby any person other than the Obligor is responsible to make monthly
payments or which may constitute a “buy-down” of the Consumer Loan;

(j)such Consumer Loan is not originated to an Obligor in the state of Virginia
or subject to jurisdiction or venue in Virginia;

(k)the Consumer Loan Documents do not provide for a choice of law other than
that of the jurisdiction where the loan was originated;

(l)such Consumer Loan is pledged to Lender and in respect of which Lender has a
perfected FIRST (1st) priority Lien not subject to any other Liens or claims of
any kind (other than Permitted Encumbrances);

(m)such Consumer Loan is not a Delinquent Receivable at the time it is purchased
by Debtor;

(n)(i) for any Consumer Loan acquired by Debtor with the proceeds of the initial
Advance hereunder, at least one Scheduled Consumer Loan Payment shall have been
paid, (ii) for any CNU Consumer Loan acquired by Debtor after the initial
Advance hereunder and during the continuance of a First Payment Default Rate
Trigger (CNU), the first Scheduled Consumer Loan Payment with respect to such
CNU Consumer Loan shall have been paid and (iii) for any NetCredit Consumer Loan
acquired by Debtor after the initial Advance hereunder and during the
continuance of a First Payment Default Rate Trigger (NetCredit), the first
Scheduled Consumer Loan Payment with respect to such NetCredit Consumer Loan
shall have been paid;

(o)such Consumer Loan is not a Charged-Off Receivable;

(p)such Consumer Loan is not electronic chattel paper;

(q)such Consumer Loan is genuine and is the legal, valid, binding and
enforceable obligation of the applicable Obligor;

(r)(i) the Obligor has not asserted any setoff, defense or counterclaim with
respect to such Consumer Loan, (ii) Debtor, Lender, the Master Servicer, any
Asset Servicer and the Custodian shall not have been served by a third party
with any type of levy, attachment, writ or court order with respect to any
Consumer Loan File or a document included within a Consumer Loan File with
respect to such Consumer Loan or (iii) a third party shall not have instituted
any court proceeding by which any Consumer Loan File or a document included
within a Consumer Loan File with respect to such Consumer Loan shall be required
to be delivered other than in accordance with the provisions of the Servicing
Agreement;

(s)there has not occurred any modification, amendment or extension on such
Consumer Loan except for a Permitted Modification;

(t)such Consumer Loan is evidenced by a Consumer Loan Note and is
unconditionally payable in U.S. Dollars;

8

 

 

--------------------------------------------------------------------------------

 

(u)the annual percentage rate payable under the respective Consumer Loan Note
for such Consumer Loan is greater than or equal to NINETY-NINE PERCENT 99% but
in no event shall it exceed the highest lawful rate permitted by applicable law;

(v)the Obligor is not at the time of origination then subject to any proceeding
seeking relief under the Bankruptcy Code or any other Debtor Relief Law;

(w)the Obligor is not an employee of Debtor or Seller, or any of their
Affiliates;

(x)the Obligor has not died or been declared incompetent;

(y)the Obligor is a natural person who (i) is a U.S. citizen or permanent
resident, (ii) at least EIGHTEEN (18) years old, (iii) has a valid e‑mail
account, (iv) has a social security number and (v) has an account at a U.S.
financial institution with a routing transit number;

(z)Seller, Debtor or their Affiliates have not accepted a settlement with the
Obligor with respect to any other debt on which such Obligor was obligated;

(aa)to the knowledge of Debtor, the Obligor was a resident of the State where
such loan was made at the time of origination, if required under applicable law;

(bb)such Consumer Loan is subject to the Servicing Agreement;

(cc)the marketing, underwriting, origination, transfer and servicing of the
Consumer Loan complies in all material respects with all applicable Consumer
Financial Services Laws and the origination and servicing of the Consumer Loan
complies in all material respects with the regulations and rules promulgated by
the Office of Foreign Assets Control;

(dd)the Consumer Loan Documents are in the possession of the Custodian;

(ee)such Consumer Loan is serviced by an Asset Servicer in compliance with the
Servicing Standards;

(ff)an event of default under such Consumer Loan, except as permitted under the
Underwriting Guidelines or Servicing Standards, has not occurred or is
continuing;

(gg)such Consumer Loan shall not have been written off or deemed uncollectable
by an Asset Servicer at the time of the acquisition of the Consumer Loan by
Debtor;

(hh)such Consumer Loan is not evidenced by judgment of a court or reduced to
judgment;

(ii)the Consumer Loan includes an arbitration clause that is, in each case, to
the knowledge of Debtor in compliance with all material applicable state and
federal laws; and

(jj)at the time of purchase by Debtor of such Consumer Loan, such purchase would
not cause the aggregate Sale Date Consumer Loan Principal Balance of all
Consumer Loans in the Eligible Consumer Loan Pool with a payment to income ratio
greater than 17.5% to exceed 15% of the aggregate Sale Date Consumer Loan
Principal Balance of the Eligible Consumer Loan Pool.

9

 

 

--------------------------------------------------------------------------------

 

“Eligible Consumer Loan Pool” means ONE HUNDRED PERCENT (100.00%) of the
outstanding principal balance of all of the Eligible Consumer Loans owned by
Debtor.

“Enova” shall mean Enova International, Inc.

“Enova Indebtedness” shall mean, in respect of Enova and its Subsidiaries, on a
consolidated basis and without duplication, (a) all items which, in accordance
with GAAP, would be included in determining total liabilities as shown on the
liability side of the balance sheet of such Person as of the date as of which
such Enova Indebtedness is to be determined, including any lease which, in
accordance with GAAP would constitute indebtedness, (b) all indebtedness secured
by any mortgage, pledge, security, lien or conditional sale or other title
retention agreement to which any property or asset owned or held by Enova is
subject, whether or not the indebtedness secured thereby shall have been
assumed, (c) all indebtedness of others which Enova has directly or indirectly
guaranteed, endorsed (otherwise than for collection or deposit in the ordinary
course of business), discounted or sold with recourse or agreed (contingently or
otherwise) to purchase or repurchase or otherwise acquire, or in respect of
which Enova has agreed to supply or advance funds (whether by way of loan,
Equity Interests, equity or other ownership interest purchase, capital
contribution or otherwise) or otherwise to become directly or indirectly liable
and (d) any Contingent Obligations.

“Equity Interests” shall mean, with respect to any Person, its equity ownership
interests, its common stock and any other capital stock or other equity
ownership units of such Person authorized from time to time, and any other
shares, options, interests, participations or other equivalents (however
designated) of or in such Person, whether voting or nonvoting, including common
stock, options, warrants, preferred stock, phantom stock, membership units
(common or preferred), stock appreciation rights, membership unit appreciation
rights, convertible notes or debentures, stock purchase rights, membership unit
purchase rights and all securities convertible, exercisable or exchangeable, in
whole or in part, into any one or more of the foregoing.

“Event of Default” has the meaning set forth in Section 10 of this Agreement.

“Executive Orders” shall mean any legally binding orders given by the President
of the United States, acting as the head of the executive branch thereof, to any
United States federal administrative agencies.

“Fair Valuation” shall mean in respect of any entity, the value of the
consolidated assets of such entity on the basis of the amount which may be
realized by a willing seller within a reasonable time through collection or sale
of such assets at market value on a going concern basis to an interested buyer
who is willing to purchase under ordinary selling conditions in an arm’s-length
transaction.

“First Payment Default Rate (CNU)” means, as of any Sale Date, (a) the aggregate
Sale Date Consumer Loan Principal Balance of each Unseasoned CNU Consumer Loan
transferred to Debtor on or after the Effective Date that has experienced a
default in its first Scheduled Consumer Loan Payment divided by (b) the
aggregate Sale Date Consumer Loan Principal Balance of all CNU Consumer Loans
transferred to Debtor on or after the Effective Date.

“First Payment Default Rate (NetCredit)” means, as of any Sale Date, (a) the
aggregate Sale Date Consumer Loan Principal Balance of each Unseasoned NetCredit
Consumer Loan transferred to Debtor on or after the Effective Date that has
experienced a default in its first Scheduled Consumer Loan Payment divided by
(b) the aggregate Sale Date Consumer Loan Principal Balance of all NetCredit
Consumer Loans transferred to Debtor on or after the Effective Date.

10

 

 

--------------------------------------------------------------------------------

 

“First Payment Default Rate Trigger (CNU)” shall mean, as of any date of
determination, that the First Payment Default Rate (CNU) reported in the most
recent Monthly Servicing Report shall have exceeded TWENTY THREE PERCENT
(23.0%).

“First Payment Default Rate Trigger (NetCredit)” shall mean, as of any date of
determination, that the First Payment Default Rate (NetCredit) reported in the
most recent Monthly Servicing Report shall have exceeded TWENTY PERCENT (20.0%).

“GAAP” means generally accepted accounting principles, applied on a consistent
basis, as set forth in opinions of the Accounting Principles Board of the
American Institute of Certified Public Accountants or in statements of the
Financial Accounting Standards Board or their respective successors and which
are applicable in the circumstances as of the date in question.  Accounting
principles are applied on a “consistent basis” when the accounting principles
applied in a current period are comparable in all material respects to those
accounting principles applied in a preceding period.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether State or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Governmental Rules” means any and all laws, statutes, codes, rules,
regulations, guidelines, advisories, ordinances, orders, opinions, writs,
decrees and injunctions of any Governmental Authority and any and all legally
binding conditions, standards, prohibitions, requirements and judgments of any
Governmental Authority including, for the avoidance of doubt, the NACHA
Operating Rules, the rules issued by the credit card network associations and
the Payment Card Industry Data Security Standards.

“Immaterial Amendment” shall have the meaning set forth in Section 2.02(e) of
the Servicing Agreement.

“Immaterial Underwriting Amendment” shall have the meaning set forth in
Section 4.2(f) of the Sale Agreement.

“Indebtedness” means (a) all indebtedness, obligations and liabilities of Debtor
to Lender of any kind or character, now existing or hereafter arising, whether
direct, indirect, related, unrelated, fixed, contingent, liquidated,
unliquidated, joint, several or joint and several, under the Notes, this
Agreement and the other Loan Documents, (b) all accrued but unpaid interest on
any of the indebtedness described in (a) above, (c) all costs and expenses
incurred by Lender in accordance with the Loan Documents in connection with the
drafting and execution of the Loan Documents, the collection and administration
of all or any part of the indebtedness and obligations described in (a) and (b)
above or the protection or preservation of, or realization upon, the Collateral
securing all or any part of such indebtedness and obligations, including all
reasonable out of pocket attorneys’ fees, and (d) all renewals, extensions,
modifications and rearrangements of the indebtedness and obligations described
in (a), (b) and (c) above.

“Indefeasibly Paid” means (a) with respect to the making of any payment on or in
respect of the Indebtedness, that such payment of such Indebtedness has been
paid in full in cash (or that such payment of such Indebtedness has been
otherwise satisfied in a manner acceptable to the holders of the Indebtedness in
their sole discretion), and (b) that the commitments by Lender to make any
Advance that would, if made or extended, have been irrevocably terminated.

11

 

 

--------------------------------------------------------------------------------

 

“Indemnified Person” (a) with respect to the Servicing Agreement, shall have the
meaning set forth in Section 5.01(b) of the Servicing Agreement, and (b) with
respect to this Agreement, shall have the meaning set forth in Section 12 of
this Agreement.

“Ineligible Consumer Loan” has the meaning set forth in Section 8(x) of this
Agreement.

“Interest Coverage Ratio” means, as of any date of determination, the ratio of
(a) net interest collections (computed in accordance with Enova’s current
practices) of Debtor for the most-recently completed consecutive six (6)
calendar month period (net of any Servicing Fees paid to the Master Servicer) to
(b) the Interest Expense payable by Debtor for such period.

“Interest Expense” means, for any period, the aggregate amount of interest
expense of Debtor for such period, determined in accordance with GAAP.

“Lender” means PCAM Credit II, LLC, a Delaware limited liability company, as
lender under this Agreement.

“Leverage Ratio” means with respect to Enova and its Subsidiaries on a
consolidated basis at any date of determination, the ratio of (a) total Enova
Indebtedness minus the amounts of any obligations outstanding under any
Permitted Receivables Financing to (b) the total shareholders’ equity of Enova,
as provided on the balance sheet of Enova and its Subsidiaries on a consolidated
basis and prepared in accordance with GAAP and delivered in accordance with
Section 8 of this Agreement.

“Lien” means any lien, mortgage, security interest, tax lien, pledge, charge,
hypothecation, assignment, preference, priority, or other encumbrance of any
kind or nature whatsoever (including any conditional sale or title retention
agreement), whether arising by contract, operation of law, or otherwise.

“Limited Indemnity Agreement” means that certain Limited Indemnity dated as of
the Effective Date executed and delivered by Enova to Lender.

“Liquidity” means as of the date of determination, the amount of Enova’s
unrestricted cash and Cash Equivalents that are on deposit in various accounts
owned by Enova and available to be withdrawn without restriction by Enova.

“Loans” means the aggregate sum of all Advances made from time to time under the
Credit Facility, net of any prepayments made pursuant to Section 3(b) hereof or
principal repayments made pursuant to Section 8(v) hereof.

“Loan Documents” means this Agreement, the Notes, the Sale Agreement, the
Servicing Agreement, the Transfer Agreement, the Pledge Agreement, the Limited
Indemnity Agreement and the other agreements, instruments and documents
evidencing, securing, governing, guaranteeing or pertaining to the Loans.

“LTV” means, as of any date of determination, a percentage equal to (a) the
outstanding principal balance of the Loans, minus the amount on deposit in the
Collateral Deposit Account, divided by (b) the Eligible Consumer Loan Pool.

“LTV Trigger Event” means any occurrence of the LTV exceeding the Advance Rate.

12

 

 

--------------------------------------------------------------------------------

 

“Master Servicer” shall mean, at any time, the Person then appointed pursuant to
Section 3.01 of the Servicing Agreement, together with its successors and
permitted assigns in such capacity.  The initial Master Servicer shall be
NetCredit Loan Services, LLC.

“Master Servicer Default” shall have the meaning set forth in Section 6.01 of
the Servicing Agreement.

“Master Servicer Termination Date” shall have the meaning set forth in
Section 3.01 of the Servicing Agreement.

“Master Servicer Termination Notice Date” shall have the meaning set forth in
Section 6.03(b) of the Servicing Agreement.

“Material Adverse Effect” means a material adverse effect on any of (a) the
operations, business, assets, properties or financial condition of Debtor or
Seller, (b) the ability of Debtor to perform any of its material obligations
under any Loan Document to which it is a party, (c) the legality, validity or
enforceability of this Agreement or any other Loan Document, or (d) the rights
and remedies of Lender under any Loan Document.

“Material Amendment” shall have the meaning set forth in Section 2.02(e) of the
Servicing Agreement.

“Material Underwriting Amendment” shall have the meaning set forth in
Section 4.2(f) of the Sale Agreement.

“Maturity Date” means the THIRD (3rd) anniversary of the Effective Date.

“Monthly Reporting Date” means the TWENTIETH (20th) Business Day of each month,
commencing with the calendar month following the close of the first Collection
Period.

“Monthly Servicing Report” means a report provided by the Master Servicer
setting forth the calculation of the payments made by Debtor from the Collateral
Deposit Account, substantially in the form of Exhibit B to the Servicing
Agreement.  

“NACHA Operating Rules” means the Operating Rules of the National Automated
Clearing House Association, including all appendices, formal rules
interpretations, and schedules of fees, currently in effect and as may be
amended

“NCLS” means NetCredit Loan Services, LLC.

“Net Income” shall mean the net income (or loss) of any Person for such period
taken as a single accounting period determined by reference to GAAP.

“Net Liquidation Proceeds” means the aggregate amount of recoveries on (or
proceeds from sales of) Charged-Off Receivables, net of any reasonable
collection agency fees, legal fees, sales commissions and other reasonable costs
related to the collection of recoveries.

“Net Worth” means, as of any date, the total shareholder’s equity (which
includes capital stock and preferred stock, additional paid-in capital, and
retained earnings after deducting treasury stock) which would appear on a
balance sheet of Enova and its Subsidiaries on a consolidated basis prepared as
of such date in accordance with GAAP and delivered in accordance with Section 8
of this Agreement, but

13

 

 

--------------------------------------------------------------------------------

 

excluding all other comprehensive income or losses resulting from foreign
currency translation adjustments or derivative value fluctuation.

“NetCredit Consumer Loan” means a Consumer Loan originated through the NetCredit
Platform.

“NetCredit Platform” means the lending platform operated by Enova and its
Subsidiaries that is marketed under the “NetCredit” brand name.

“NetCredit Servicing Policy” means, the collections policy and the payment plan
policy in respect of NetCredit Consumer Loans utilized by the Asset Servicer
therefor, as such policies may be amended, modified or supplemented from time to
time in compliance with the Servicing Agreement.

“Nonpublic Personal Information” has the meaning set forth in Section 8.11(b) of
the Servicing Agreement.

“Notes” means the Delayed Draw Term Note and the Revolving Note (as any such
Notes may be amended, modified or restated from time to time).

“Obligor” means, with respect to each Consumer Loan, the borrower under the
related Consumer Loan Documents or any other Person who owes or may be liable
(whether primarily or secondarily) for payments under such Consumer Loan.

“Obligor Due Date” means, with respect to a Consumer Loan, each date in a
calendar month on which an installment payment is due from the Obligor.  By way
of example, if an Obligor’s installment payment is due on the 14th day of a
month, then the 14th is the Obligor Due Date; if an installment payment is due
on each of the 14th and the 28th of a month, then each of the 14th and 28th is
an Obligor Due Date.

“OFAC” has the meaning set forth in Section 6(q) of this Agreement.

“Officer’s Certificate” means a certificate on behalf of any Person that is
signed by any Responsible Officer or vice president or more senior officer of
such Person and which states that the certifications set forth in such
certificate are based upon the results of a due inquiry into the matters in
question conducted by or under the supervision of the signing officer and that
the facts stated in such certifications are true and correct to the best of the
signing officer’s knowledge.

“One-Month Net Charge-Off Ratio (CNU)” shall mean, as of any date of
determination, the percentage calculated by dividing (a) the aggregate principal
amount of all Charged-Off Receivables which are CNU Consumer Loans recorded in
the immediately preceding Collection Period minus all Collections received on
each such Charged-Off Receivable from and after the date such CNU Consumer Loan
became a Charged-Off Receivable hereunder, by (b) the average daily aggregate
Outstanding Consumer Loan Principal Balance during the relevant Collection
Period of all CNU Consumer Loans.

“One-Month Net Charge-Off Ratio (NetCredit)” shall mean, as of any date of
determination, the percentage calculated by dividing (a) the aggregate principal
amount of all Charged-Off Receivables which are NetCredit Consumer Loans
recorded in the immediately preceding Collection Period minus all Collections
received on each such Charged-Off Receivable from and after the date such
NetCredit Consumer Loan became a Charged-Off Receivable hereunder, by (b) the
average daily aggregate Outstanding Consumer Loan Principal Balance during the
relevant Collection Period of all NetCredit Consumer Loans.

14

 

 

--------------------------------------------------------------------------------

 

“Opinion of Counsel” shall mean a written opinion of counsel, who may be an
employee of, or counsel to, the Seller or the Master Servicer.  As to any
factual matters relevant to such opinion, such counsel shall be permitted to
rely upon an Officer’s Certificate to establish such factual matters, unless
such counsel knew or in the exercise of reasonable care should have known, any
of such factual matters are erroneous.

“Optional Prepayment” shall mean any voluntary prepayment made by debtor
pursuant to Section 3(b)(i)(1) or 3(b)(i)(2) of this Agreement.

“Originator” shall mean each of the Persons executing the Transfer Agreement in
the capacity of an Originator on the signature pages thereto and each Person
that executes a joinder agreement after the Closing Date to become an
Originator, together in each case with its successors and permitted assigns in
such capacity.

“Other Conveyed Property” (a) with respect to the Transfer Agreement, shall have
the meaning set forth in Section 1.1 of the Transfer Agreement, and (b) with
respect to the Sale Agreement, shall have the meaning set forth in
Section 2.1(b) of the Sale Agreement.

“Outstanding Consumer Loan Principal Balance” means, with respect to a Consumer
Loan, the outstanding amount of principal owed by the Obligor on such Consumer
Loan on such date, provided that only Consumer Loans which are not Charged-Off
Receivables shall be included in such calculation.

“Participant” has the meaning set forth in Section 15(b) of this Agreement.

“Participant Register” has the meaning set forth in Section 15(b) of this
Agreement.

“PATRIOT Act” has the meaning set forth in Section 23 of this Agreement.

“Paydown Start Date” means the date which is TWELVE (12) MONTHS prior to the
Maturity Date.

“Payment Card Industry Data Security Standards” means the Payment Card Industry
Data Security Standards maintained by the PCI Security Standards Council, LLC,
or any successor organization or entity.

“Payment Date” has the meaning set forth in Section 8(v) of this Agreement.

“Permitted Discretion” means, with respect to Lender, a determination made in
the exercise of Lender’s commercially reasonable (from the perspective of a
secured Lender) business judgment.

“Permitted Encumbrances” means:

(a)Liens securing the Indebtedness;

(b)Liens for taxes, assessments and governmental charges not yet due or the
payment of which is being contested in good faith and by appropriate proceedings
and for which adequate reserves are maintained in accordance with GAAP;

(c)Liens imposed by law arising in the ordinary course of business and securing
obligations (other than Debt for borrowed money) that are not overdue by more
than SIXTY (60) days or are being contested in good faith and by appropriate
proceedings promptly

15

 

 

--------------------------------------------------------------------------------

 

initiated and diligently conducted, and for which reserves are maintained in
accordance with GAAP;

(d)judgment Liens not resulting in an Event of Default; and

(e)(i) Liens in favor of collecting banks arising under Section 4-210 of the
Code or any similar law, and (ii) Liens arising solely by virtue of any
contractual, statutory or common law provision relating to banker’s Liens,
rights of set-off or similar rights and remedies and burdening only deposit
accounts or other funds maintained in the ordinary course of business with such
creditor depository institution; provided, that except as set forth in this
Subsection (e), no such deposit account that is a dedicated cash collateral
account shall serve as collateral to any Person other than Lender.

“Permitted Indebtedness” has the meaning set forth in Section 8(k) of this
Agreement.

“Permitted Modification” shall have the meaning set forth in Section 2.02(d) of
the Servicing Agreement.

“Permitted Receivables Financing” shall mean any non-recourse or other
off-balance sheet receivables financing facility.

“Person” means any individual, corporation, limited liability company, business
trust, association, company, partnership, joint venture, Governmental Authority,
or other entity, and shall include such Person’s heirs, administrators, personal
representatives, executors, successors and assigns.

“Pledge Agreement” means that certain MEMBERSHIP INTEREST PLEDGE AGREEMENT,
dated as of the date hereof, executed by CNU for the benefit of Lender.

“Protected Party” has the meaning set forth in Section 8.11(a) of the Servicing
Agreement.

“Purchase Date” means each Business Day on which Seller acquires Consumer Loans
from an Originator pursuant to the terms of the Transfer Agreement or Debtor
acquires Consumer Loans from Seller pursuant to the terms of the Sale Agreement,
as applicable.

“Qualified Purchaser” has the meaning set forth for such term in the Investment
Company Act of 1940.

“Quarterly Certification” means a certificate signed by a Responsible Officer on
behalf of Debtor substantially in the form of Exhibit B.

“Regulatory Trigger Event” shall mean the occurrence of either (i) a change in
law which materially impacts the Consumer Loans or the ability of Enova and its
Subsidiaries to originate or service Consumer Loans or (ii) the initiation of an
investigation by any Governmental Authority which could reasonably be expected
to have a materially adverse effect on the Consumer Loans or the ability of
Enova and its Subsidiaries to originate or service Consumer Loans, provided that
such investigation is not satisfactorily resolved in the sole discretion of
Lender.

“Related Consumer Loan”, when used in the Transfer Agreement, shall have the
meaning set forth in Section 1.1 of the Transfer Agreement and, when used in the
Sale Agreement, shall have the meaning set forth in Section 2.1(a)(i) of the
Sale Agreement.

16

 

 

--------------------------------------------------------------------------------

 

“Repeated Representations and Warranties” means all the representations and
warranties set forth in Sections 6 and 7 hereof but excluding the
representations and warranties set forth in Section 6(n) hereof.

“Responsible Officer” means the Person designated by any Person to act on behalf
of such Person.  Any document delivered hereunder that is signed by a
Responsible Officer of such Person shall be conclusively presumed to have been
authorized by all necessary corporate, limited liability company, partnership or
other action on the part of Person and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Person.

“Revolving Loans” has the meaning set forth in Section 2(a) of this Agreement.

“Revolving Loans Commitment” means TWENTY MILLION DOLLARS ($20,000,000).

“Revolving Note” means that certain Promissory Note (Revolving Note) dated as of
the date hereof evidencing the Revolving Loans.

“Sale Agreement” means that certain SALE AGREEMENT (as amended, modified or
supplemented) between Seller and Debtor relating to the sale and purchase of the
Consumer Loans.

“Sale Date” means, with respect to a Consumer Loan, the date that such Consumer
Loan is transferred to Debtor pursuant to the Sale Agreement.

“Sale Date Consumer Loan Principal Balance” means, with respect to a Consumer
Loan, the outstanding amount of principal owed by the Obligor on such Consumer
Loan on its Sale Date.

“Schedule of Serviced Consumer Loans” shall have the meaning set forth in
Section 3.03(a) of the Servicing Agreement.

“Scheduled Consumer Loan Payment” means, for any Collection Period and for any
Consumer Loan, the amount indicated in the Consumer Loan Documents as required
to be paid by the Obligor in such Collection Period; provided that, if after the
Effective Date the Obligor’s obligation under such Consumer Loan with respect to
a Collection Period has been modified so as to differ from the amount specified
in such Consumer Loan as a result of (a) the order of a court in a proceeding
relating to Debtor Relief Laws as to which the Obligor is a debtor, (b) the
application of the Servicemembers Civil Relief Act of 2003, or (c) a Permitted
Modification, the Scheduled Consumer Loan Payment with respect to such
Collection Period shall refer to the Obligor’s payment obligation with respect
to such Collection Period as so modified.

“SEC” means the U.S. Securities and Exchange Commission.

“Seller” means Enova International, Inc., in its capacity as seller pursuant to
the Sale Agreement, together with its successor and permitted assigns in such
capacity.

“Serviced Consumer Loan” shall mean each Consumer Loans set forth on the
Schedule of Serviced Consumer Loans; provided, however, that upon the repurchase
of such Consumer Loans in accordance with the terms of the Sale Agreement, the
Servicing Agreement, or any other Loan Document, such repurchased Consumer Loan
shall no longer constitute a Serviced Consumer Loan.

17

 

 

--------------------------------------------------------------------------------

 

“Servicing Agreement” means that certain SERVICING AGREEMENT (as amended,
modified or supplemented) among Debtor, NetCredit Loan Services, LLC, as Master
Servicer, Asset Servicer and Custodian, and the Asset Servicers from time to
time party thereto relating to the servicing of the Consumer Loans.

“Servicing Fee” shall mean an amount, with respect to the Master Servicer and
for each Payment Date, equal to the product of (i) the Servicing Fee Rate and
(ii) the average aggregate Outstanding Consumer Loan Principal Balance for the
month preceding such Payment Date.

“Servicing Fee Rate” shall mean 3.00%.

“Servicing Policy” means the CNU Servicing Policy or the NetCredit Servicing
Policy, as applicable.

“Servicing Standards” shall have the meaning set forth in Section 2.01(b) of the
Servicing Agreement.

“Solvent” shall mean, with respect to any Person, as of any date of
determination, both (a)(i) the sum of such Person’s debt (including contingent
liabilities) does not exceed the assets of such Person, at Fair Valuation,
(ii) such Person’s capital is not unreasonably small in relation to its business
as contemplated on the Effective Date, and (iii) such entity has not incurred
and does not intend to incur, or believe (nor should it reasonably believe) that
it will incur, debts beyond its ability to pay such debts as they become due
(whether at maturity or otherwise), and (b) such Person is “solvent” within the
meaning given that term and similar terms under applicable laws relating to
fraudulent transfers and conveyances.  For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5).

“State” means any one of the 50 states of the United States of America or the
District of Columbia.

“Subsidiary” means any entity (a) of which at least a majority of the ownership,
equity or voting interest is at the time directly or indirectly owned or
controlled by a Person, and (b) which is treated as a subsidiary in accordance
with GAAP.

“Successor Asset Servicer” shall have the meaning set forth in Section 6.04(a)
of the Servicing Agreement.

“Successor Asset Servicing Transfer Date” shall have the meaning set forth in
Section 6.04(a) of the Servicing Agreement.

“Successor Master Servicer” shall have the meaning set forth in Section 6.03(a)
of the Servicing Agreement.

“Successor Master Servicing Transfer Date” shall have the meaning set forth in
Section 6.03(a) of the Servicing Agreement.

“Target LTV” means SEVENTY PERCENT (70%).

18

 

 

--------------------------------------------------------------------------------

 

“Three-Month Rolling Average Net Charge-Off Ratio (CNU)” shall mean, as of any
Monthly Reporting Date, the arithmetic average of the One-Month Net Charge-Off
Ratio (CNU) for each of the three immediately preceding Collection Periods.

“Three-Month Rolling Average Net Charge-Off Ratio (NetCredit)” shall mean, as of
any Monthly Reporting Date, the arithmetic average of the One-Month Net
Charge-Off Ratio (NetCredit) for each of the three immediately preceding
Collection Periods.

“TILA Disclosure” means the disclosure delivered to an Obligor in connection
with a Consumer Loan pursuant to the Truth in Lending Act.

“Transfer Agreement” means that certain TRANSFER AGREEMENT by and among Seller
and each of the Originators party thereto relating to the sale of the Consumer
Loans.

“Trigger Event” shall mean the occurrence of any one of the following:

(a)if, as of the end of any calendar month, beginning with the sixth full
calendar month ending after the Effective Date, the Interest Coverage Ratio
shall be less than 7.50 to 1.00 for the six month period ending on the last day
of such calendar month; or

(b)if, as of any Monthly Reporting Date on or after the third Monthly Reporting
Date, either (i) the Three-Month Rolling Average Net Charge-Off Ratio
(CNU)  exceeds 12.65% or (ii) the Three-Month Rolling Average Net Charge-Off
Ratio (NetCredit) exceeds 6.67%.

“Underwriting Guidelines” means the credit policies and underwriting guidelines
of the Seller and the Originators in respect of such Consumer Loan, as such
policies may be amended, modified or supplemented from time to time in
compliance with the Sale Agreement.

“United States Bankruptcy Code” means Title 11 of the United States Code.

“Unseasoned CNU Consumer Loan” means a CNU Consumer Loan with respect to which
the Obligor has not made at least one Scheduled Consumer Loan Payment as of the
Sale Date for such CNU Consumer Loan.

“Unseasoned NetCredit Consumer Loan” means a NetCredit Consumer Loan with
respect to which the Obligor has not made at least one Scheduled Consumer Loan
Payment as of the Sale Date for such NetCredit Consumer Loan.

“Vantage Score” means, for each Obligor with respect to a Consumer Loan, the
credit score of such Obligor obtained from Vantage Score Solutions, LLC as of
the origination date of such Consumer Loan.

“Venue Site” has the meaning set forth in Section 17 of this Agreement.

All words and phrases used in the Loan Documents shall have the meaning
specified in the Code, to the extent defined therein, except to the extent such
meaning is inconsistent with the Loan Documents. All definitions contained in
the Loan Documents are equally applicable to the singular and plural forms of
the terms defined.  The words “include,” “includes” and “including” shall be
deemed to be followed by the phrase “without limitation.”  The word “will” shall
be construed to have the same meaning and effect as the word “shall.”  The word
“or” is not exclusive. The words “hereof,” “herein” and “hereunder” and words of
similar import referring to the Loan Documents refer to the Loan Documents as a
whole and not to any

19

 

 

--------------------------------------------------------------------------------

 

particular provision of the Loan Documents.  Any agreement, instrument or
statute defined or referred to in the Loan Documents or in any instrument or
certificate delivered in connection with the Loan Documents shall mean such
agreement, instrument or statute as from time to time amended, modified or
supplemented and includes (in the case of agreements or instruments) references
to all attachments thereto and instruments incorporated therein. Any agreement,
instrument or statute defined or referred to in the Loan Documents or in any
instrument or certificate delivered in connection therewith shall mean such
agreement, instrument or statute as from time to time amended, modified or
supplemented and includes (in the case of agreements or instruments) references
to all attachments thereto and instruments incorporated therein. Any accounting
term used in the Loan Documents shall have, unless otherwise specifically
provided therein, the meaning customarily given such term in accordance with
GAAP, and all financial computations thereunder shall be computed, unless
otherwise specifically provided therein, in accordance with GAAP consistently
applied; provided, that all financial covenants and calculations in the Loan
Documents shall be made in accordance with GAAP as in effect on the Effective
Date unless Debtor and Lender shall otherwise specifically agree in
writing.  That certain items or computations are explicitly modified by the
phrase “in accordance with GAAP” shall in no way be construed to limit the
foregoing.

2.Credit Facility.

(a)Advancing Credit Facility.  Subject to the terms and conditions set forth in
this Agreement and the other Loan Documents, Lender hereby agrees to lend to
Debtor an aggregate outstanding principal amount of up to FIFTY MILLION DOLLARS
($50,000,000.00) (the “Credit Facility”), comprised of (1) delayed draw term
loans in an aggregate principal amount not to exceed THIRTY MILLION DOLLARS
($30,000,000.00) (the “Delayed Draw Term Loans”) which may be advanced in one or
more Advances from the Effective Date until the Commitment Termination Date; and
(2) revolving loans in an aggregate outstanding principal amount not to exceed
TWENTY MILLION DOLLARS ($20,000,000.00) (the “Revolving Loans”) which may be
advanced in one or more Advances from the Effective Date until the Commitment
Termination Date; provided that Debtor may not borrow a Revolving Loan until
Delayed Draw Term Loans have been made equal to the full Delayed Draw Term Loan
Commitment and provided further that, upon request of Debtor and the consent of
Lender, the maximum aggregate principal amount of the Credit Facility may be
increased to up to SEVENTY FIVE MILLION DOLLARS ($75,000,000.00), constituting
FIFTY MILLION DOLLARS ($50,000,000.00) of Delayed Draw Term Loans and TWENTY
FIVE MILLION DOLLARS ($25,000,000.00) of Revolving Loans.  Notwithstanding
anything herein to the contrary, Lender shall not have any obligation to agree
to increase the maximum aggregate principal amount of the Credit Facility
pursuant to this Section 2(a) and any election to do so shall be in the sole
discretion of Lender.  Any increase in the maximum aggregate principal amount of
the Credit Facility pursuant to this Section shall not be effective unless (x)
no Default or Event of Default shall have occurred and be continuing on and as
of the effective date of such increase and after giving effect to such increase;
(y) the representations and warranties contained in this Agreement are true and
correct on and as of the effective date of such increase and after giving effect
to such increase, as though made on and as of such date (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date); and (z) Lender shall have received
such legal opinions and other documents reasonably requested by Lender in
connection therewith.  Notwithstanding any other provision of this Agreement, if
an optional prepayment of principal is made in respect of the Delayed Draw Term
Loans pursuant to Section 3(b)(i)(1), the Revolving Loans Commitment will no
longer be available to be drawn.

(b)Funding.  Following the initial Advance, Debtor shall provide Lender with not
less than FIVE (5) Business Days prior written notice of a requested Advance,
which notice period may be reduced or waived by Lender in its Permitted
Discretion, by submitting a Request for Advance in the form attached hereto as
Exhibit C, specifying the amount of such Advance together with the documentation
required by such Request for Advance.  No amounts advanced under the Delayed
Draw Term Loans may

20

 

 

--------------------------------------------------------------------------------

 

be re-borrowed after being repaid to Lender.  Debtor may draw, repay, and
re-draw Revolving Loans at any time prior to the Commitment Termination
Date.  Each Advance under the Credit Facility shall be made available to Debtor
by depositing the same, in immediately available funds, to Debtor’s designated
deposit account.

(c)Use of Proceeds.  The proceeds of each Advance under the Credit Facility
shall be used by Debtor to purchase Eligible Consumer Loans from Seller or to
make or pay dividends or distributions to any of Debtor’s equityholders in
accordance with the terms of this Agreement.

(d)Fees.

(i)Origination Fee.  Debtor agrees to pay an origination fee to Lender in an
amount equal to ONE PERCENT (1.00%) of the amount of the Credit Facility for the
establishment of the Credit Facility (the “Origination Fee”). The Origination
Fee shall be payable in installments, with each installment due and payable when
and if an Advance is made in an amount equal to ONE PERCENT (1.00%) of the
amount of such Advance, and shall be deemed fully earned as of the date of such
Advance.  The Origination Fee shall compensate Lender for its costs and expenses
in the structuring of the Credit Facility and (to the maximum extent permitted
by applicable law) shall not be deemed interest.  For the avoidance of doubt,
the Origination Fee will be payable in respect of each Advance (including, for
the avoidance of doubt, with respect to repaid and reborrowed Revolving Loans).

(ii)Non-Use Fees.  Debtor agrees to pay to Lender a non-use fee in respect of
undrawn Revolving Loans Commitments (the “Revolving Loans Non-Use Fee”) and
Delayed Draw Term Loans Commitments (the “Delayed Draw Term Loans Non-Use Fee”)
under the Credit Facility, (in the case of the Revolving Loans Commitment,
calculated as the average daily unused amount of the Revolving Loans Commitment,
and in the case of the Delayed Draw Term Loans Commitments, the actual daily
undrawn Delayed Draw Term Loan Commitment as reduced by any Delayed Draw Term
Loans repaid in accordance with this Agreement), which shall accrue at an
imputed rate per annum equal to ONE HALF OF ONE PERCENT (0.50%) during the
period from and including the Effective Date to, but excluding, the Commitment
Termination Date.  Any non-use fee due pursuant to this Section 2(d)(ii) shall
be payable monthly in arrears.

(iii)Reporting Fee.  Debtor agrees to pay to Lender a reporting fee of TWO
THOUSAND FIVE HUNDRED DOLLARS ($2,500.00) per month (the “Reporting Fee”),
payable in advance each month, provided however that the Reporting Fee shall be
payable only for a month in which the DV01 Platform is functional and Lender has
access thereto.  Any reduction in the platform fee from DV01 shall be used to
reduce the reporting fee and Debtor and Lender will engage DV01 together to
ensure the process of DV01 integration and associated costs are mutually
acceptable.

(iv)Fee Computation.  All fees payable under this Section shall be computed on
the basis of a year of 360 days and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last
day).  Each determination by the Lender of a fee hereunder shall be conclusive
absent manifest error.

(e)Customer Information.  To the extent Lender receives any information from
Debtor, Master Servicer or any Asset Servicer that would be “Nonpublic Personal
Information” (as defined under the Gramm-Leach-Bliley Act of 1999, “Customer
NPPI”), Lender understands and agrees that Customer NPPI is subject to Title V
of the Gramm-Leach-Bliley Act of 1999, 15 U.S.C. §§ 6801 et seq., the U.S.
Federal Trade Commission’s (the “FTC”) rule regarding the Privacy of Consumer
Financial Information, 16 CFR Part 313, the FTC’s Standards for Safeguarding
Customer Information, 16 CFR

21

 

 

--------------------------------------------------------------------------------

 

Part 314, and any other applicable laws regarding the privacy or security of
Customer NPPI and that Lender shall comply with all such applicable laws
regarding such Customer NPPI.

(f)Option to Extend.  Debtor may, by written notice to Lender not earlier than
ONE HUNDRED AND TWENTY (120) days prior to the Paydown Start Date but not less
than THIRTY (30) days prior to the Paydown Start Date, request an extension of
the Maturity Date for up to an additional TWO (2) year period.  Lender shall
consider Debtor’s request in its reasonable discretion, based upon Debtor’s
performance under this Agreement and Debtor’s financial projections, and Lender
shall make a determination in respect of such requested extension at least SIXTY
(60) days prior to the Paydown Start Date, provided that any extension under
this Section 2(f) may be subject to the satisfaction or waiver of certain
conditions precedent, as agreed to by Lender and Debtor.

3.Notes, Rate and Computation of Interest.

(a)Notes; Interest Rate.  The Credit Facility shall be evidenced by Notes duly
executed by Debtor and payable to the order of Lender.  Interest on the Notes
shall accrue at the rate set forth therein (the “Interest Rate”); provided, that
upon the occurrence and during the continuation of a Trigger Event, the Interest
Rate shall be increased by the amount specified in Section 8(w), but in no event
shall the Interest Rate exceed the maximum amount of interest allowable by
law.  The principal of and interest on the Notes shall be due and payable in
accordance with the terms and conditions set forth in the Notes and in this
Agreement.

(b)Prepayments.

(i)Optional Prepayments.

(1)Delayed Draw Term Loans.  No voluntary prepayment of the principal balance of
the Delayed Draw Term Note may be made prior to the earliest of (1) the date
that is TWENTY-FOUR (24) months after the Effective Date or (2) the occurrence
of a Regulatory Trigger Event. During the occurrence and the continuance of an
Amortization Event, prepayments of the outstanding principal balance of the
Delayed Draw Term Note may be made in whole or in part subject to a prepayment
penalty equal to TWO PERCENT (2%) of the outstanding principal balance of the
Delayed Draw Term Note (it being understood that any payments in respect of the
principal balance of the Delayed Draw Term Note made pursuant to the payment
priorities of Section 8(v) may be made without premium or penalty).  From and
after the date which is TWELVE (12) MONTHS prior to the Maturity Date,
prepayments of the outstanding principal balance of the Delayed Draw Term Note
may be made in whole or in part at any time, without premium or penalty;
provided Debtor may only make one such prepayment per calendar
week.  Notwithstanding any other provision of this Agreement, if a prepayment of
principal is made in respect of the Delayed Draw Term Loans, the Debtor will no
longer be able to receive Advances under the Revolving Loans.

(2)Revolving Loans.  Debtor may make voluntary prepayments of the outstanding
principal balance of the Revolving Note in whole or in part at any time, without
premium or penalty.

(ii)Mandatory Prepayments.  Debtor shall use the cash proceeds received in
connection with a Clean Up Call to repay in full all Indebtedness then owing.
Additionally, within TWO (2) BUSINESS DAYS of any LTV Trigger Event, Debtor
shall prepay the Loan in an amount necessary to cure the LTV Trigger Event.

22

 

 

--------------------------------------------------------------------------------

 

4.Collateral.

(a)Grant of Security Interest.  As collateral security for the prompt payment in
full when due (whether at stated maturity, by acceleration or otherwise) of the
Indebtedness, Debtor hereby pledges to and grants Lender, a security interest in
the Collateral, whether now owned by Debtor or hereafter acquired and whether
now existing or hereafter coming into existence.

(b)Additional Documents.  TO SECURE FULL AND COMPLETE PAYMENT AND PERFORMANCE OF
THE INDEBTEDNESS, DEBTOR SHALL EXECUTE AND DELIVER OR CAUSE TO BE EXECUTED AND
DELIVERED ALL OF THE LOAN DOCUMENTS REASONABLY REQUIRED BY LENDER COVERING THE
COLLATERAL.  DEBTOR SHALL EXECUTE AND CAUSE TO BE EXECUTED SUCH FURTHER
DOCUMENTS AND INSTRUMENTS THAT ARE CONSISTENT WITH THIS AGREEMENT, AS LENDER, IN
ITS PERMITTED DISCRETION, DEEMS NECESSARY OR DESIRABLE TO CREATE, EVIDENCE,
PRESERVE AND PERFECT ITS LIENS AND SECURITY INTERESTS IN THE COLLATERAL.  IN
ADDITION, DEBTOR SHALL NOTIFY LENDER OF ANY MATERIAL NON-COMPLIANCE IN RESPECT
OF THE REPRESENTATIONS, WARRANTIES AND COVENANTS CONTAINED IN THIS AGREEMENT
PROMPTLY UPON ITS KNOWLEDGE THEREOF.

(c)Debtor Remains Liable.  Notwithstanding anything to the contrary contained
herein, (i) Debtor shall remain liable under the contracts and agreements
included in the Collateral to the extent set forth therein to perform all of
Debtor’s respective duties and obligations thereunder; (ii) the exercise by
Lender of any of its rights hereunder shall not release Debtor from any of its
duties or obligations under this Agreement; and (iii) Lender shall not have any
obligation or liability under any of the contracts and agreements included in
the Collateral by reason of this Agreement, nor shall Lender be obligated to
perform any of the obligations or duties of Debtor thereunder or to take any
action to collect or enforce any claim for payment assigned hereunder.

(d)Satisfaction of Indebtedness.  Until the Indebtedness has been Indefeasibly
Paid and fully satisfied (other than contingent indemnification obligations to
the extent no unsatisfied claim has been asserted) and the Credit Facility have
been terminated, Lender shall be entitled to retain the security interests in
the Collateral granted under this Agreement and the ability to exercise all
rights and remedies available to Lender under the Loan Documents and applicable
laws.

5.Conditions Precedent.

(a)Initial Advance.  The obligation of Lender to make the initial Advance with
respect to the Loans under the Credit Facility is subject to the condition
precedent that Lender shall have received on or before the day of such Advance
all of the following, each dated (unless otherwise indicated) as of the
Effective Date, in form and substance satisfactory to Lender:

(i)Resolutions.  Resolutions of the governing body of Debtor and of Enova
certified by a Responsible Officer of Debtor and Enova, as applicable, which
authorize the execution, delivery and performance of the Loan Documents;

(ii)Incumbency Certificate.  A certificate of incumbency certified by a
Responsible Officer of Debtor and Enova certifying the names of the individuals
or other Persons authorized to sign the Loan Documents (including the
certificates contemplated herein) on behalf of Debtor and Enova to the extent
Debtor or Enova executes such documents, together with specimen signatures of
such Persons;

23

 

 

--------------------------------------------------------------------------------

 

(iii)Constituent Documents.  The Constituent Documents of Debtor and Enova
certified as being true and correct as of the date of this Agreement;

(iv)Governmental Certificates.  Certificates of the appropriate government
officials of the State of organization of Debtor and Enova as to the existence,
qualification and good standing of Debtor and Enova, respectively, dated within
TEN (10) days of the date of this Agreement;

(v)Loan Documents.  The Loan Documents (other than the Backup Servicing
Agreement) executed by Debtor, the Master Servicer, any Asset Servicer and
Enova, as applicable;

(vi)Financing Statements.  Code financing statements covering the Collateral
(1) naming Debtor as debtor and Lender as secured party and (2) naming Seller as
seller and Debtor as buyer, shall have been filed with the Secretary of State of
the State of Delaware;

(vii)Fees and Expenses.  Evidence that the costs and expenses invoiced by Lender
(including reasonable out-of-pocket attorneys’ fees) and all fees owing to
Lender, have been paid in full by Debtor;

(viii)Certain Agreements.  Copies of the Sale Agreement and the Servicing
Agreement, in form and content satisfactory to Lender, as in effect on the
Effective Date, certified as true and correct copies by a Responsible Officer on
behalf of Debtor, together with a certificate of such Responsible Officer
stating that such agreements remain in full force and effect and that Debtor has
not breached or defaulted on any of its obligations under such agreements;

(ix)Opinion of Counsel.  An Opinion of Counsel as to (1) the existence and due
organization of Debtor and Enova; (2) the due authorization and execution of the
Loan Documents; (3) the enforceability of the Loan Documents; (4) the perfection
of Lender’s security interest in the Collateral; (5) non-consolidation opinions
relating to the transactions contemplated by the Sale Agreement; and (6) such
other matters as may be reasonably requested by Lender and its counsel; and

(x)Other Matters.  Such other documents and agreements as may be required by
Lender in its Permitted Discretion.

(b)All Advances.  The obligation of Lender to make any Advance with respect to
the Loans under the Credit Facility shall be subject to the following additional
conditions precedent:

(i)Request for Advance.  Lender shall have received a request for a Loan in the
form attached hereto as Exhibit C, dated as of the date required by Section 2(b)
and executed by a Responsible Officer of Debtor.

(ii)No Default, Etc.  No Default, Event of Default, Trigger Event, Regulatory
Trigger Event, or LTV Trigger Event shall have occurred and be continuing, or
would result from or after giving effect to such Advance; and

(iii)Representations and Warranties. In the case of all Advances in respect of
the (x) Delayed Draw Term Loans, all of the representations and warranties
contained in the Loan Documents shall be true and correct in material respects
on and as of the date of such Advance with the same force and effect as if such
representations and warranties had been made on and as of such date and
(y) Revolving Loans, all of the Repeated Representations and Warranties shall be
true and correct in material respects on and as of the date of such Advance with
the same force and effect as if such representations and warranties had been
made on and as of such date.  

24

 

 

--------------------------------------------------------------------------------

 

6.Representations and Warranties.  Upon each Advance hereunder, Debtor hereby
represents and warrants to Lender as follows:

(a)Existence. Debtor (i) is duly organized, validly existing, and in good
standing under the laws of the State of Delaware; (ii) has all requisite power
and authority to own its assets and carry on its business as now being or as
proposed to be conducted; and (iii) is qualified to do business in all
jurisdictions in which the nature of its business makes such qualification
necessary and where failure to so qualify would have a Material Adverse Effect.
Debtor has the power and authority to execute, deliver, and perform its
obligations under the Loan Documents to which it is or may become a party.  The
legal name, federal tax identification number and State organizational number
for Debtor is set forth below:

Legal Name

Federal Tax Identification Number

State Filing Number

EFR 2016-2, LLC

81-3944969

6152399

 

(b)Binding Obligations.  The execution, delivery and performance of the Loan
Documents by Debtor has been duly authorized by all necessary action by Debtor
and the Loan Documents to which it is a party constitute legal, valid and
binding obligations of Debtor, enforceable in accordance with their respective
terms, except as limited by bankruptcy, insolvency or similar laws of general
application relating to the enforcement of creditors’ rights and except to the
extent specific remedies may generally be limited by equitable principles.

(c)No Consent.  The execution, delivery and performance of the Loan Documents,
and the consummation of the transactions contemplated thereby, do not
(i) conflict with, result in a violation of, or constitute a default under
(1) any provision of the Constituent Documents or other instrument binding upon
Debtor, (2) any Governmental Rules applicable to Debtor, or (3) any contractual
obligation, agreement, judgment, license, order or permit applicable to or
binding upon Debtor, (ii) require the consent, approval or authorization of any
third party, or (iii) result in or require the creation of any Lien, charge or
encumbrance upon any property of Debtor except as may be expressly contemplated
in the Loan Documents.  No consent is required for the exercise by Lender of the
rights provided for in the Loan Documents or the remedies in respect of the
Collateral pursuant to the Loan Documents.

(d)Financial Condition. Each Monthly Servicing Report supplied to Lender is
accurate in all material respects.

(e)Operation of Business. Debtor possesses all contracts, licenses, permits and
franchises, or rights thereto, necessary to conduct its businesses substantially
as now conducted and as presently proposed to be conducted, and Debtor is not in
violation of any valid rights of others with respect to any of the foregoing,
except any violations that could not reasonably be expected to have a Material
Adverse Effect.

(f)Litigation and Judgments. There is no action, suit, investigation or
proceeding before or by any Governmental Authority or arbitrator pending, or to
the knowledge of Debtor, threatened against or affecting Debtor that would, if
adversely determined, have a Material Adverse Effect.  There are no outstanding
judgments against Debtor for which adequate reserves have not been made.

(g)Rights in Collateral; Liens. Debtor has good and indefeasible title to the
Collateral, and none of the Collateral is subject to any Lien, except Permitted
Encumbrances.

(h)Debt. Debtor has no Debt other than Permitted Indebtedness or which is
otherwise related to Permitted Encumbrances.

25

 

 

--------------------------------------------------------------------------------

 

(i)Disclosure. No statement, information, report, representation or warranty
made by Debtor in the Loan Documents or furnished to Lender in connection with
the Loan Documents or any of the transactions contemplated hereby contains any
untrue statement of a material fact or omits to state any material fact
necessary to make the statements herein or therein not misleading.  There is no
fact known to Debtor which could reasonably be expected to have a Material
Adverse Effect that has not been disclosed in writing to Lender.

(j)Agreements.  Debtor is not a party to any indenture, loan or credit
agreement, or to any lease or other agreement or instrument, or subject to any
charter or corporate or other organizational restriction which could reasonably
be expected to have a Material Adverse Effect.  Debtor is not in default in any
material respect in the performance, observance or fulfillment of any of the
obligations, covenants, or conditions contained in any agreement or instrument
material to its business.  The Sale Agreement is in full force and effect and no
material default in the performance of any agreement or obligation thereunder by
any party thereto has occurred and is continuing.

(k)Compliance with Laws.  Debtor is not in violation of any Governmental Rules
of any Governmental Authority or arbitrator, the violation of which could
reasonably be expected to have a Material Adverse Effect.

(l)Taxes; Governmental Charges.  Debtor has filed all federal, State and local
tax reports and returns required by any law or regulation to be filed by it and
has either duly paid all taxes, duties and charges indicated due on the basis of
such returns and reports, or made adequate provision for the payment thereof,
and the assessment of any material amount of additional taxes in excess of those
paid and reported is not reasonably expected.  Debtor has no knowledge of any
pending investigation of Debtor, Enova or Seller by any taxing authority or any
pending but unassessed tax liability.

(m)Security Interest.  Debtor has and will have at all times full right, power
and authority to grant a security interest in the Collateral to Lender in the
manner provided herein, free and clear of any Lien, security interest or other
charge or encumbrance other than Permitted Encumbrances.

(n)Location.  Debtor’s chief executive office and the office where the records
concerning the Collateral are kept are at its address set forth on the signature
page hereof.

(o)Use of Proceeds; Margin Securities.  Debtor is not engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of
regulations of the Board of Governors of the Federal Reserve System), and no
part of the proceeds of any Advance will be used to purchase or carry any margin
stock or to extend credit to others for the purpose of purchasing or carrying
margin stock.

(p)Regulated Entities.  Debtor is not (i) an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940 or (ii) subject to regulation under the Federal Power Act,
the Interstate Commerce Act, any State public utilities code, or any other
federal or State statute, rule or regulation limiting its ability to incur Debt,
pledge its assets or perform its obligations under the Loan Documents.

(q)Foreign Assets Control Regulations and Anti-Money Laundering.  Debtor shall
not (a) be or become a Person whose property or interests in property are
blocked or subject to blocking pursuant to Section 1 of Executive Order 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit or Support Terrorism (66 Fed. Reg. 49079 (2001)),
(b) engage in any dealings or transactions prohibited by Section 2 of such
executive order, or otherwise be associated with any such Person in any manner
violative of Section 2 of such executive order,

26

 

 

--------------------------------------------------------------------------------

 

or (c) otherwise become a Person on the list of Specially Designated Nationals
and Blocked Persons in violation of the any applicable limitations or
prohibitions under any other United States Treasury Department’s Office of
Foreign Assets Control (“OFAC”) regulation or executive order.

(r)Solvency.  Debtor is, and after giving effect to any Advance will be,
Solvent.

(s)Single Purpose Entity.  Debtor hereby represents, warrants and covenants that
Debtor has complied, and shall comply until payment in full of the Indebtedness,
with its Constituent Documents, and Debtor shall engage in no other business
other than consumer finance and business related to the ownership of the
Consumer Loans.

7.Representations and Warranties Concerning the Collateral.  Upon each Advance
hereunder, Debtor hereby represents and warrants to Lender:

(a)Collateral.  With respect to the Collateral at the time the Collateral
becomes subject to the Lien in favor of Lender: (i) Debtor is the sole owner,
free and clear of all Liens (except for Permitted Encumbrances), and shall be
fully authorized to sell, transfer, pledge or grant a security interest in such
Collateral; (ii) Debtor has maintained books and records pertaining to the
Collateral in such detail, form and scope as is required by this Agreement;
(iii) Lender has a perfected Lien on the Collateral (subject only to Permitted
Encumbrances); (iv) to the best of Debtor’s knowledge, the representations and
warranties of Seller in the Sale Agreement and the representations and
warranties of each Originator in the Transfer Agreement, in each case, are true
and correct; and (v) to the best of Debtor’s knowledge, the applicable Asset
Servicer has delivered the Consumer Loan File to the Custodian.

(b)No Adverse Selection.  The Consumer Loans sold or transferred to Debtor by
Seller, and by Originators to Seller, have not been selected through the use of
selection procedures that could reasonably be expected to adversely affect
Lender or the Credit Facility; provided that selection procedures that merely
reflect differing eligibility criteria shall not be deemed a violation of this
provision.

(c)No Financing Statements or Control Agreements.  Other than the financing
statements and control agreements set forth in this Agreement, there are no
other financing statements or control agreements covering any Collateral.

(d)Eligible Consumer Loan.  To the knowledge of Debtor, each Consumer Loan
included in the Consumer Loan Value is an Eligible Consumer Loan at the time of
its sale to Debtor.

8.Covenants.  Until all Indebtedness of Debtor under the Loan Documents is
Indefeasibly Paid or performed, and Lender has no further commitment to make
Advances under the Credit Facility, Debtor agrees and covenants as follows:

(a)Reporting Requirements.  Debtor shall furnish or caused to be furnished to
Lender:

(i)As soon as available, and in any event within FORTY-FIVE (45) days after the
end of each fiscal quarter of Enova, commencing with the FIRST (1st) fiscal
quarter that is not a fiscal year of Debtor ending after the Effective Date,
unaudited financial statements of Enova and its consolidated subsidiaries as of
the end of such quarter; provided, that no such statements shall be separately
delivered to the extent such statements have been publicly filed on Form 10-Q
with the SEC;

(ii)As soon as available, and in any event within ONE HUNDRED TWENTY (120) days
after the end of each fiscal year of Enova, commencing with the FIRST (1st)
fiscal year of Debtor ending after the Effective Date, unaudited financial
statements of Enova and its consolidated

27

 

 

--------------------------------------------------------------------------------

 

subsidiaries as of the end of such fiscal year; provided, that no such
statements shall be separately delivered to the extent such statements have been
publicly filed on Form 10-K with the SEC;

(iii)Simultaneously with the delivery of the financial statements of Enova by
clauses (i) and (ii) of this Section 8(a), a certificate of a Responsible
Officer on behalf of Debtor in the form of Exhibit B stating that such
Responsible Officer has reviewed the provisions of this Agreement and the other
Loan Documents and has made or caused to be made under his or her supervision a
review of the condition and operations of Debtor during the period covered by
such financial statements with a view to determining whether Debtor was in
compliance with all of the provisions of this Agreement and such Loan Documents
at the times such compliance is required hereby and thereby, and that such
review has not disclosed, and such Responsible Officer has no knowledge of, the
existence or continuance during such period of an Event of Default or, if an
Event of Default exists and is continuing, describing the nature and period of
existence thereof and the action which Debtor proposes to take or have taken
with respect thereto;

(iv)As soon as available and in any event not later than each Monthly Reporting
Date, a Monthly Servicing Report from the Master Servicer, and the collateral
data tape provided as Schedule A thereto, which shall each be current as of the
end of the related Collection Period.  If the Effective Date occurs on a date
after the TWENTIETH (20th) day of the month of closing, then the first Monthly
Servicing Report shall be due on the TWENTIETH (20th) day of the second month
following the Effective Date (e.g., if the Effective Date is January 28, 2019,
then the first Monthly Servicing Report shall be due on March 20, 2019);

(v)Promptly after submission to any Governmental Authority, unless such request
is confidential, all documents and information furnished to a Governmental
Authority in connection with any investigation of Debtor with respect to a
Consumer Loan owned by Debtor other than routine inquiries by such Governmental
Authority;

(vi)As soon as possible, and in any event within THREE (3) Business Days after
the occurrence of an Event of Default or a Default, a written statement of a
Responsible Officer on behalf of Debtor setting forth the details of such Event
of Default or Default and the action which Debtor proposes to take with respect
thereto;

(vii)Promptly after the commencement thereof but in any event not later than
THREE (3) Business Days after service of process with respect thereto on, or the
obtaining of knowledge thereof by, Debtor, notice of each action, suit or
proceeding before any court, arbitrator or other Governmental Authority or other
regulatory body which, if adversely determined, could reasonably be expected to
have a Material Adverse Effect;

(viii)As soon as possible and in any event within THREE (3) Business Days after
execution, receipt or delivery thereof, copies of any material notices that
Debtor receives in connection with the Sale Agreement;

(ix)Prompt notice of the occurrence of a default by Seller in the performance of
any material obligations with respect to the Sale Agreement; and

(x)Prompt notice of any and all claims made against Debtor that could have a
Material Adverse Effect.

(b)Compliance with Laws; Cooperation with Licensing Diligence and Credit
Analysis.  Debtor shall comply in all material respects with applicable Consumer
Financial Services Laws imposed by any Governmental Authority upon Debtor and
its businesses, operations and properties where

28

 

 

--------------------------------------------------------------------------------

 

the failure to perform or comply could have a Material Adverse Effect.  Debtor
shall, and shall cause Enova and its Subsidiaries to, cooperate with Lender and
its advisers and consultants in connection with all reasonable requests and
inquiries made by Lender and its advisers and consultants with respect to
Lender’s due diligence of Debtor’s compliance with Consumer Financial Services
Laws.

(c)Payment of Obligations.  Debtor shall pay its obligations, including tax
liabilities, that, if not paid, could become a Lien on any of the Collateral,
before the same shall become delinquent or in default, except where such Lien
would be a Permitted Encumbrance.

(d)Maintenance and Conduct of Business.  Debtor shall (i) keep, maintain and
preserve all property and assets material to the conduct of its business, and
(ii) shall cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence and the rights, licenses, permits,
privileges, agreements and franchises material to the conduct of its
business.  Debtor shall cause the Sale Agreement and the Servicing Agreement to
remain in full force and effect and cause Seller to perform all of its
obligations thereunder with respect to the Consumer Loans.

(e)Books and Records; Inspection Rights.  Debtor shall keep proper books of
record and account in which full, true and correct entries in all material
respects are made of all transactions related to the Consumer Loans.  Debtor
shall, and shall cause each Originator to, permit any representatives designated
by Lender, upon reasonable prior notice, to visit and inspect its properties, to
examine and make extracts from its (or such Originator’s) books and records, and
to discuss its  (or such Originator’s) affairs, finances and condition with
its  (or such Originator’s) officers and independent accountants, all at such
reasonable times and as often as reasonably requested, but in no event more than
once per quarter; provided, that upon the occurrence and during the continuation
of an Event of Default, no such limit shall be applicable.  In connection with
such inspection, Debtor shall provide Lender and any designee of Lender with
full access to data and information generated by the applicable system of record
in order to view, monitor, reconcile and reproduce the credit and legal files
demonstrating the existence of the Consumer Loans and Debtor’s exclusive
ownership thereof, including all disbursement and payment activity in connection
therewith.  Lender shall comply with all applicable laws relating to viewing
personal information relating to Consumer Loans.

(f)Compliance with Agreements.  Debtor shall comply, in all material respects,
with the Loan Documents to which it is a party and all material agreements,
contracts and instruments binding on it or affecting the Collateral or its
business.

(g)Ownership and Liens.  Debtor shall maintain good title to the Collateral free
and clear of all Liens, security interests, encumbrances or adverse claims,
except for Permitted Encumbrances. Debtor shall defend at its expense Lender’s
security interest in the Collateral against the claims of any third party.

(h)Notice of Pledge.  Debtor shall, after the occurrence and during the
continuation of an Event of Default, upon written request from Lender, cause
each Consumer Loan Note evidencing a Consumer Loan to have conspicuously printed
thereon a notation providing notice that such Consumer Loan Note has been
pledged by Debtor to Lender.

(i)Collateral Deposit Account.  Debtor shall cause Master Servicer and each
Asset Servicer to deposit all payments relating to each Consumer Loan into the
Collateral Deposit Account and shall cause Master Servicer and each Asset
Servicer to hold all payments received in connection with each Consumer Loan in
trust for Lender pending deposit into the Collateral Deposit Account.

29

 

 

--------------------------------------------------------------------------------

 

(j)Fundamental Change.  Debtor shall not (i) make any material change in the
nature of its business as carried on as of the date hereof, (ii) liquidate,
merge or consolidate with or into any other Person, or (iii) make a change in
organizational structure or the jurisdiction in which it is organized.

(k)Indebtedness.  Debtor (without the prior written consent of Lender not to be
unreasonably withheld or delayed) shall not create, incur, assume or permit to
exist any Debt except for the following (“Permitted Indebtedness”):

(i)The Indebtedness created hereunder; and

(ii)Unsecured Debt incurred in the ordinary course of business not to exceed
FIFTY THOUSAND DOLLARS ($50,000.00).

(l)Transactions with Affiliates.  Debtor shall not enter into any transaction,
including the purchase, sale or exchange of property or the rendering of any
service, with any Affiliate of Debtor, except in the ordinary course of and
pursuant to the reasonable requirements of Debtor’s business and upon fair and
reasonable terms no less favorable to Debtor than would be obtained in a
comparable arm’s‑length transaction with a Person or entity not an Affiliate of
Debtor.

(m)Dividends or Distribution.  If an Event of Default shall have occurred and be
continuing or if a Default shall have occurred and be continuing (each, a
“Blockage Event”), Debtor shall not (i) declare or make any distribution, on
account of any equity interest of Debtor, now or hereafter outstanding, or
(ii) return any equity interest to any equity holders of Debtor, or make any
other distribution of property, assets, obligations or securities thereto as
such.

(n)Transfer or Encumbrance.  Except as otherwise provided herein, Debtor shall
not (i) sell, assign (by operation of law or otherwise), transfer, exchange,
lease or otherwise dispose of any of the Collateral, (ii) grant a Lien or
security interest in or execute, file or record any financing statement or other
security instrument with respect to the Collateral, or (iii) deliver actual or
constructive possession of any of the Collateral to any party other than Lender,
Seller, Master Servicer or any Asset Servicer who is acting in its capacity as
Seller pursuant to the Sale Agreement or Master Servicer or Asset Servicer
pursuant to the Servicing Agreement; provided, however, that Debtor shall be
entitled to sell, transfer or dispose of any Charged-Off Receivable without the
consent of Lender, and such Charged-Off Receivable and any Collateral related
thereto shall be automatically released from the Lien created by this Agreement
without any further action by any Person. Lender shall execute and deliver such
releases, termination statements and other instruments (in recordable form,
where appropriate) as Debtor, as applicable, may reasonably request evidencing
the termination of the Lien on such Charged-Off Receivables created by this
Agreement.

(o)Impairment of Security Interest.  Debtor shall not take any action that would
in any manner impair the enforceability of Lender’s security interest in any
Collateral.

(p)Compromise of Collateral.  Debtor shall not adjust, settle, compromise, amend
or modify any Collateral, except for Permitted Modifications; provided, however,
that Lender may provide instructions that are inconsistent with such
requirements but are in accordance with applicable laws upon the occurrence and
during the continuation of an Event of Default.  Debtor shall provide to Lender
such information received from an Asset Servicer concerning (i) any adjustment,
settlement, compromise, amendment or modification of any Collateral, and
(ii) any claim asserted by any account debtor for credit, allowance, adjustment,
dispute, setoff or counterclaim, as Lender may reasonably request from time to
time.

30

 

 

--------------------------------------------------------------------------------

 

(q)Certain Agreements.  Debtor shall not agree to any amendment or any material
change to or material waiver of any of its rights under the Sale Agreement, the
Servicing Agreement or any other material contract relating to the Collateral.

(r)Limitations on Credit and Collection Policies.  Debtor shall not permit
Master Servicer to make any material change in the Servicing Standards, which
change would, based upon the facts and circumstances in existence at such time,
reasonably be expected to materially adversely affect the collectability, credit
quality or characteristics of the Eligible Consumer Loans, taken as a whole, or
the ability of Debtor to perform its obligations or the ability of Lender to
exercise any of its rights and remedies, hereunder or under any other Loan
Document.

(s)Loan Purchases.  Debtor shall not purchase any Consumer Loans or make or pay
dividends or distributions to any of Debtor’s equityholders with the funds from
Advances on or after the date that an Amortization Event, Trigger Event,
Regulatory Trigger Event, or LTV Trigger Event has occurred or is continuing.

(t)Electronic Storage.  Debtor shall cause the Custodian to maintain possession,
custody and control of all electronic records, documents and any instruments
evidencing the Consumer Loans on behalf of Lender in accordance with the
Servicing Agreement and this Agreement.  Debtor shall identify (or shall cause
Seller or the Custodian to identify) on the related electronic record the pledge
of the Consumer Loans by Debtor to Lender.

(u)Back-Up Servicing.  No later than THIRTY (30) days after the Effective Date,
Debtor shall retain a third party backup servicer and enter into a backup
servicing agreement (a “Backup Servicing Agreement”) as approved by Lender with
respect to the Consumer Loans.  After the occurrence of and during the
continuation of an Event of Default, Lender may require that Backup Servicer
have the sole right to manage all Collections with respect to the Consumer
Loans.  The Backup Servicing Agreement shall provide for the priority payment of
the backup servicing fees, will contain customary representations, warranties
and indemnities and be in form and substance reasonably acceptable to Debtor and
Lender.

(v)Payments.  Prior to the occurrence and during the continuation an Event of
Default, on the TWENTIETH (20th) day (or the next succeeding Business Day if the
20th is not a Business Day) of each calendar month, commencing with the month in
which the first Monthly Reporting Date occurs (each such date to be a “Payment
Date”), Debtor shall distribute the balance of Collections on deposit in the
Collateral Deposit Account with respect to the preceding Collection Period in
the following order of priority:

(i)First, to the payment of any accrued and unpaid interest and fees due and
owing to Lender since the preceding Payment Date, including, but not limited to,
the fees set forth in Section 1(d), including the Origination Fee, the Revolving
Loans Non-Use Fee, the Delayed Draw Term Loans Non-Use Fee, and the Reporting
Fee;

(ii)Second, to the financial institutions holding the Collateral Deposit Account
or any other collection accounts or third party custodians for any accrued and
unpaid fees, costs, indemnities and expenses relating to the Collateral Deposit
Account, collection account or custodial account as are due and owing;

(iii)Third, to pay Master Servicer any earned but unpaid servicing fees that are
due and to pay to Backup Servicer any required fees with respect to the Consumer
Loans as may be permitted hereunder and as are due and owing;

31

 

 

--------------------------------------------------------------------------------

 

(iv)Fourth, to pay any accrued and unpaid auditing costs incurred under
Section 8(e) and other expenses agreed by the parties in writing to be paid from
proceeds;

(v)Fifth, upon the occurrence and during the continuance of either (A) an
Amortization Trigger Event or (B) an Event of Default (prior to Lender’s
exercise of any remedies under Sections 11(a) or 11(c)), to Lender, the amount
necessary to pay the Indebtedness in full, applied first to the principal
balance of the Revolving Loan until paid in full, and then to the Delayed Draw
Term Loan;

(vi)Sixth, to Lender, the amount of any Optional Prepayment(s) and mandatory
prepayments in connection with a Clean Up Call;

(vii)Seventh, to Lender, the amount, if any, by which (A) the sum of (1)(x) the
Eligible Consumer Loan Pool as of the date on which the Monthly Servicing Report
is delivered times (y) the Target LTV plus (2) the collections then on deposit
in the Collateral Deposit Account is lower than (B) the outstanding principal
amount of the Indebtedness after giving effect to the distributions set forth in
clauses (i) through (vi) above;

(viii)Eighth, upon and during the continuance of a Trigger Event but prior to
the occurrence of an Amortization Event, to the Collateral Deposit Account, any
remaining amounts;

(ix)Ninth, after the Paydown Start Date, an amount that, when cumulated with all
payments made on prior Payment Dates pursuant to this priority ninth, equals the
product of (a) the unpaid principal balance of all Indebtedness under the Credit
Facility as of the Paydown Start Date, (b) TEN PERCENT (10%), and (c) the number
of months which have expired since the Paydown Start Date;

(x)Tenth, to the Seller, to the extent so directed by Debtor, in payment of any
unpaid purchase price for Consumer Loans sold to Debtor under the Sale
Agreement;

(xi)Eleventh, to or at the direction of Debtor, any remaining amounts.

(w)Trigger Event.  Upon the occurrence of a Trigger Event up to and including
THIRTY (30) Business Days, Debtor shall immediately cease purchasing Consumer
Loans. In addition, if after FIVE (5) Business Days from the occurrence of the
Trigger Event Debtor has not cured the Trigger Event, then during this period
the interest rate under the Notes shall increase by an additional THREE PERCENT
(3%) (in no event to exceed the maximum amount of interest allowable by
law).  If the Trigger Event is cured after FIVE (5) Business Days but within
THIRTY (30) Business Days, then the interest rate shall return to the interest
rate stated in the Notes.

(x)Replacement of Ineligible Consumer Loans.  If it is determined that a
Consumer Loan was not, at the time of purchase by Debtor, an Eligible Consumer
Loan (an “Ineligible Consumer Loan”), Debtor shall enforce the obligation of
Seller under Section 3(b) of the Sale Agreement to repurchase such Ineligible
Consumer Loan.

(y)Financial Covenants.  Debtor shall cause Enova to comply at all times with
the following financial covenants:

(i)Net Worth:  Maintain a Net Worth as of the last day of each calendar quarter
in an amount equal to or greater than the sum of: (a) TWO HUNDRED TWENTY FIVE
MILLION DOLLARS ($225,000,000.00), plus (b) TWENTY FIVE PERCENT (25%) of Enova’s
Net Income for each fiscal quarter ending on or after March 31, 2019, plus
(c) ONE HUNDRED PERCENT (100%) of the gross proceeds Enova and any Subsidiary
receives from the issuance and sale of capital stock

32

 

 

--------------------------------------------------------------------------------

 

of Enova and any Subsidiary (except for an issuance to Enova or any Subsidiary),
including any conversion of debt securities of Enova and any Subsidiary into
capital stock, which occurs after March 31, 2019 and results in an increase in
Net Worth.

(ii)Minimum Liquidity:  Maintain Liquidity as at the end of each calendar
quarter of at least TWENTY MILLION DOLLARS ($20,000,000.00).

(iii)Leverage Ratio.  Maintain a Leverage Ratio of less than 3.50 to 1.00,
measured as of the last day of each calendar quarter.

(z)Income Verification. Debtor shall maintain its existing standards used to
confirm the income of each Obligor and shall not alter, modify or change such
existing standards in any respect without Lender’s prior consent, except to the
extent that any such alteration, modification or change would not reasonably be
expected to materially and adversely affect the ability of Debtor to receive
Collections in the same manner (after taking into account any related actions
that Debtor has taken or expects to take).

(aa)CNU Consumer Loans.  Following the Effective Date, no CNU Consumer Loan may
be transferred to Debtor or be counted in any calculation of Consumer Loan Value
as an Eligible Consumer Loan unless such CNU Consumer Loan is subject to a CNU
Servicing Policy and Underwriting Guidelines which have been approved by Lender,
in its Permitted Discretion, and filed financing statements with the Secretary
of State of the State of Delaware covering the Collateral that is CNU Consumer
Loans naming each Originator of CNU Consumer Loans as seller/debtor and Seller
as buyer/assignor secured party.

9.Rights of Lender.  Lender shall have the rights contained in this Section 9 at
all times until the Indebtedness has been Indefeasibly Paid.

(a)Financing Statements.  Debtor hereby authorizes Lender to file, without the
signature of Debtor, one or more financing or continuation statements, and
amendments thereto, relating to the Collateral.

(b)Power of Attorney.  So long as the Indebtedness is outstanding, Debtor hereby
irrevocably appoints Lender as Debtor’s attorney‑in‑fact, such power of attorney
being coupled with an interest, with full authority in the place and stead of
Debtor and in the name of Debtor or otherwise, from time to time following the
occurrence and during the continuation of an Event of Default in Lender’s
Permitted Discretion, to take any action and to execute any instrument which
Lender may deem necessary or appropriate to accomplish the purposes of this
Agreement.  All acts of said attorney or designee are hereby ratified and
approved, and said attorney or designee shall not be liable for any acts of
omission or commission (other than acts of omission or commission constituting
gross negligence or willful misconduct as determined by a final judgment of a
court of competent jurisdiction), or for any error of judgment or mistake of
fact or law; this power being coupled with an interest is irrevocable until the
Loans and other Indebtedness under the Loan Documents are paid in full and all
of the Loan Documents are terminated.

(c)Performance by Lender.  If Debtor fails to perform any agreement or
obligation provided for in any Loan Document, Lender may itself perform, or
cause performance of, such agreement or obligation, and the expenses of Lender
incurred in connection therewith shall be a part of the Indebtedness, secured by
the Collateral and payable by Debtor on demand.

(d)Collection of Consumer Loans; Management of Collateral.  Nothing herein
contained shall be construed to constitute Lender as agent of Debtor for any
purpose whatsoever, and Lender shall not be responsible or liable for any
shortage, discrepancy, damage, loss or destruction of any

33

 

 

--------------------------------------------------------------------------------

 

part of the Collateral wherever the same may be located and regardless of the
cause thereof (other than from acts of omission or commission constituting gross
negligence or willful misconduct as determined by a final judgment of a court of
competent jurisdiction).  Lender shall not, under any circumstance or in any
event whatsoever, have any liability for any error or omission or delay of any
kind occurring in the settlement, collection or payment of any of the Consumer
Loans or any instrument received in payment thereof or for any damage resulting
therefrom (other than acts of omission or commission constituting gross
negligence or willful misconduct as determined by a final judgment of a court of
competent jurisdiction).  Lender, by any provision herein or in any assignment
or otherwise, does not assume any of the obligations under any contract or
agreement assigned to Lender and shall not be responsible in any way for the
performance by Debtor of any of the terms and conditions thereof.

10.Events of Default.  Each of the following shall constitute an “Event of
Default” under this Agreement:

(a)Payment Default.  The failure, refusal or neglect of Debtor to pay any part
of the principal of, or interest on, the Indebtedness owing to Lender by Debtor,
on or before the date that is TWO (2) Business Days after the same shall become
due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise.

(b)Performance or Warranty Default.  The failure of Debtor to timely and
properly observe, keep or perform in all material respects any covenant,
agreement, warranty or condition required herein or in any of the other Loan
Documents, (other than with respect to a payment default as set forth in
Section 10(a), a default under Section 8(y), a default under Section 4 of the
Limited Indemnity Agreement, a Regulatory Trigger Event, or a LTV Trigger
Event), which is not cured within THIRTY (30) Business Days following written
notice from Lender to Debtor; provided, that (i) if such default cannot be cured
within THIRTY (30) Business Days, (ii) Debtor has, within such period, taken
such actions as are reasonably necessary and appropriate to cure such default,
and (iii) Debtor shall continue to diligently pursue such actions, such cure
period shall be extended for a period of thirty (30) days following written
notice from Lender to Debtor.

(c)Representations.  Any representation contained herein or in any of the other
Loan Documents made by Debtor is false or misleading in any material respect and
remains unremedied for a period of THIRTY (30) Business Days from the discovery
by Debtor or receipt of notice thereof from Lender.

(d)Default Under Other Indebtedness.  The occurrence of any event which results
in the acceleration of the maturity of any indebtedness for borrowed money in an
aggregate principal amount in excess of ONE MILLION DOLLARS ($1,000,000) owing
by Debtor to any third party under any agreement or understanding.

(e)Insolvency.  If Debtor (i) becomes insolvent, or makes a transfer in fraud of
creditors, or makes an assignment for the benefit of creditors, or admits in
writing its inability to pay its debts as they become due; (ii) generally is not
paying its debts as such debts become due; (iii) has a receiver, trustee or
custodian appointed for, or take possession of, all or substantially all of its
assets, either in a proceeding brought by it or in a proceeding brought against
it and such appointment is not discharged or such possession is not terminated
within NINETY (90) days after the effective date thereof or it consents to or
acquiesces in such appointment or possession; (iv) files a petition for relief
under the United States Bankruptcy Code or any other present or future federal
or State insolvency, bankruptcy or similar laws (all of the foregoing
hereinafter collectively called “Applicable Bankruptcy Law”) or an involuntary
petition for relief is filed against it under any Applicable Bankruptcy Law and
such involuntary petition is not dismissed within NINEty (90) days after the
filing thereof, or an order for relief naming it is entered under

34

 

 

--------------------------------------------------------------------------------

 

any Applicable Bankruptcy Law, or any composition, rearrangement, extension,
reorganization or other relief of debtors now or hereafter existing is requested
or consented to by it; or (v) fails to have discharged within a period of NINETY
(90) days any attachment, sequestration or similar writ levied upon all or
substantially all of its property.

(f)Judgment.  The entry of any judgment against Debtor or the issuance or entry
of any attachments or other Liens (other than Permitted Encumbrances) against
any of the property of Debtor for an amount in excess of (i) in the case of any
individual judgment, FIFTY THOUSAND DOLLARS ($50,000.00) or (ii) in the case of
all judgments taken in the aggregate, TWO HUNDRED FIFTY THOUSAND DOLLARS
($250,000.00), in each case if uninsured, undischarged, unbonded or undismissed
on the date on which such judgment could be executed upon.

(g)Action of Lien Holder.  The holder of any Lien or security interest on any of
the Collateral (without hereby implying the consent of Lender to the existence
or creation of any such Lien or security interest on the Collateral) declares a
default thereunder or institutes foreclosure or other proceedings for the
enforcement of its remedies thereunder and is not being contested in good faith
by Debtor.

(h)Material Adverse Effect.  Any event shall have occurred or is continuing
which shall have had a Material Adverse Effect.

(i)Seller Default.  Seller shall default in the performance of any material
obligation to Debtor with respect to any Consumer Loan (a “Subject Consumer
Loan”) which is not cured within THIRTY (30) days following written notice from
Lender to Debtor; provided, that (i) if such default cannot be cured within
THIRTY (30) days, (ii) Seller has, within such period, taken such actions as are
reasonably necessary and appropriate to cure such default, and (iii) Seller
shall continue to diligently pursue such actions, such cure period shall be
extended for a period of an additional thirty (30) days; and provided, further,
that if Seller repurchases any such Subject Consumer Loan, no default shall have
been deemed to occur under this Section 10(i).

(j)Loan Documents.  The Loan Documents shall at any time after their execution
and delivery and for any reason cease (1) to create a valid and perfected FIRST
(1st) priority security interest in and to the Collateral; or (2) to be in full
force and effect or shall be declared null and void, or (3) the validity or
enforceability of this Agreement shall be contested by Debtor or any other
Person party hereto.

(k)Enova Financial Covenants. Enova fails to comply with the financial covenant
requirements set forth in Section 8(y).

11.Remedies and Related Rights.  If an Event of Default shall have occurred,
Lender may exercise one or more of the rights and remedies provided in this
Section 11, without limiting any other rights and remedies provided herein,
under any of the Loan Documents or otherwise available to Lender.

(a)Remedies.  Upon the occurrence of any one or more Events of Default, Lender
may, by notice to Debtor, declare the entire unpaid principal balance of the
Notes, together with all accrued but unpaid interest thereon, and all other
Indebtedness owing to Lender by Debtor at such time to become immediately due
and payable without further notice, demand, presentation, notice of dishonor,
notice of intent to accelerate, notice of acceleration, protest or notice of
protest of any kind, all of which are expressly waived by Debtor; provided,
however, concurrently and automatically with the occurrence of an Event of
Default under Section 10(e), further Advances under the Loan Documents shall
automatically cease, the Indebtedness at such time shall, without any action by
Lender, become due and payable, without further

35

 

 

--------------------------------------------------------------------------------

 

notice, demand, presentation, notice of dishonor, notice of acceleration, notice
of intent to accelerate, protest or notice of protest of any kind, all of which
are expressly waived by Debtor.

(b)Other Remedies.  Upon the occurrence of and during the continuance of an
Event of Default, Lender may from time to time at its Permitted Discretion,
without limitation and without notice except as expressly provided in any of the
Loan Documents:

(i)Exercise in respect of the Collateral all the rights and remedies of a
secured party under the Code (whether or not the Code applies to the affected
Collateral);

(ii)Require Debtor to, and Debtor hereby agrees that it will at its expense and
upon request of Lender, assemble the Collateral as directed by Lender and make
it available to Lender at a place to be designated by Lender which is reasonably
convenient to both parties;

(iii)Reduce its claim to judgment or foreclose or otherwise enforce, in whole or
in part, the security interest granted hereunder by any available judicial
procedure;

(iv)Sell or otherwise dispose of, at its office, on the premises of Debtor or
elsewhere, the Collateral, as a unit or in parcels, by public or private
proceedings, and by way of one or more contracts (it being agreed that the sale
or other disposition of any part of the Collateral shall not exhaust Lender’s
power of sale, but sales or other dispositions may be made from time to time
until all of the Collateral has been sold or disposed of or until the
Indebtedness has been paid and performed in full), and at any such sale or other
disposition it shall not be necessary to exhibit any of the Collateral;

(v)Buy the Collateral, or any portion thereof, at any public sale;

(vi)Buy the Collateral, or any portion thereof, at any private sale if the
Collateral is of a type customarily sold in a recognized market or is of a type
which is the subject of widely distributed standard price quotations;

(vii)Apply for the appointment of a receiver for the Collateral, and Debtor
hereby consents to any such appointment; and

(viii)At its option, retain the Collateral in satisfaction of the Indebtedness
whenever the circumstances are such that Lender is entitled to do so under the
Code or otherwise.

Debtor agrees that in the event Debtor is entitled to receive any notice under
the Code, as it exists in the State governing any such notice, of the sale or
other disposition of any Collateral, reasonable notice shall be deemed given
when such notice is deposited in a depository receptacle under the care and
custody of the United States Postal Service, postage prepaid, at Debtor’s
address set forth on the signature page hereof, ten (10) days prior to the date
of any public sale, or after which a private sale, of any of such Collateral is
to be held.  Lender shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given.  Lender may adjourn any public
or private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned.

36

 

 

--------------------------------------------------------------------------------

 

(c)Application of Proceeds.  Notwithstanding Section 8(v), if any acceleration
of Indebtedness hereunder shall have occurred pursuant to Section 11(a) hereof,
Lender may at its Permitted Discretion apply or use any cash held by Lender as
Collateral, and any cash proceeds received by Lender in respect of any sale or
other disposition of, collection from, or other realization upon, all or any
part of the Collateral in the following order of priority:

(i)First, to the repayment or reimbursement of the reasonable costs and expenses
(including reasonable attorneys’ fees and expenses) incurred by Lender in
connection with (1) the administration of the Loan Documents, (2) the custody,
preservation, use or operation of, or the sale of, collection from, or other
realization upon, the Collateral, and (3) the exercise or enforcement of any of
the rights and remedies of Lender hereunder;

(ii)Second, to the payment or other satisfaction of any Liens and other
encumbrances upon the Collateral;

(iii)Third, to the payment in full of the Revolving Loan,

(iv)Fourth, to the payment in full of the Delayed Draw Term Loan;

(v)Firth, to the satisfaction of any other Indebtedness, including payment of
any accrued but unpaid fees and expenses due to the Asset Servicer, Backup
Servicer, the financial institutions holding the Collateral Deposit Account, any
third party custodians and any parties in connection with in audit;

(vi)Sixth, to the payment of any other amounts required by applicable law; and

(vii)Seventh, by delivery to Debtor or any other party lawfully entitled to
receive such cash or proceeds, whether by direction of a court of competent
jurisdiction or otherwise.

(d)License.  Following the occurrence and during the continuance of an Event of
Default, Lender is hereby granted a license or other right to use, without
charge, Debtor’s name or any property of a similar nature as it pertains to the
Collateral.

(e)Deficiency.  In the event that the proceeds of any sale of, collection from,
or other realization upon, all or any part of the Collateral by Lender are
insufficient to pay all amounts to which Lender is legally entitled, Debtor
(unless otherwise provided) shall be liable for the deficiency, together with
interest thereon as provided in the Loan Documents.

(f)Non‑Judicial Remedies.  In granting to Lender the power to enforce its rights
hereunder without prior judicial process or judicial hearing, Debtor expressly
waives, renounces and knowingly relinquishes any legal right which might
otherwise require Lender to enforce its rights by judicial process.  Nothing
herein is intended to prevent Lender or Debtor from resorting to judicial
process at either party’s option.

(g)Other Recourse.  Debtor authorizes Lender, without notice or demand and
without any reservation of rights against Debtor and without affecting Debtor’s
liability hereunder or on the Indebtedness, to take or hold any other property
of any type from any third party as security for the Indebtedness, and exchange,
enforce, waive and release any or all of such other property.

37

 

 

--------------------------------------------------------------------------------

 

(h)Waiver of Default; Cumulative Remedies.  No failure on the part of Lender to
exercise, no delay in exercising and no course of dealing with respect to, any
right, power or privilege under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power, or
privilege under this Agreement preclude any other or further exercise thereof or
the exercise of any other right, power, or privilege. The rights and remedies
provided for in this Agreement and the other Loan Documents are cumulative and
not exclusive of any rights and remedies provided by law.

(i)Equitable Relief.  Debtor recognizes that in the event Debtor fails to pay,
perform, observe or discharge any or all of the Indebtedness, any remedy at law
may prove to be inadequate relief to Lender.  Debtor therefore agrees that
Lender, if Lender so requests, shall be entitled to temporary and permanent
injunctive relief in any such case without the necessity of proving actual
damages.

12.Indemnity.  Debtor hereby indemnifies and agrees to hold harmless Lender, and
its officers, directors, employees, agents and representatives (each an
“Indemnified Person”) from and against any and all liabilities, obligations,
claims, losses, damages, penalties, actions, judgments, suits, costs, expenses
or disbursements of any kind or nature (other than consequential damages and
loss of anticipated profits or earnings) (collectively, the “Claims”) which may
be imposed on, incurred by, or asserted against, any Indemnified Person arising
in connection with the Loan Documents, the Indebtedness or the Collateral
(including the enforcement of the Loan Documents and the defense of any
Indemnified Person’s actions or inactions in connection with the Loan
Documents).  WITHOUT LIMITATION, THE FOREGOING INDEMNITIES SHALL APPLY TO EACH
INDEMNIFIED PERSON WITH RESPECT TO ANY CLAIMS WHICH IN WHOLE OR IN PART ARE
CAUSED BY OR ARISE OUT OF THE NEGLIGENCE OF SUCH PERSON OR ANY OTHER INDEMNIFIED
PERSON, EXCEPT TO THE LIMITED EXTENT THE CLAIMS AGAINST AN INDEMNIFIED PERSON
ARE CAUSED BY SUCH INDEMNIFIED PERSON’S GROSS NEGLIGENCE, BAD FAITH OR WILLFUL
MISCONDUCT.  The indemnification provided for in this Section 12 shall survive
the termination of this Agreement and shall extend and continue to benefit each
individual or entity that is or has at any time been an Indemnified Person
hereunder.

13.Limitation of Liability.  Notwithstanding anything in this Agreement or the
other Loan Documents to the contrary (including Section 12 of this Agreement),
in no event shall Debtor be liable to Lender or any of its Affiliates for any
indirect, consequential, incidental, punitive, exemplary or special damages or
expenses.

14.No Duty.  All attorneys, accountants, appraisers and other professional
Persons and consultants retained by Lender shall have the right to act
exclusively in the interest of Lender and shall have no duty of disclosure, duty
of loyalty, duty of care or other duty or obligation of any type or nature
whatsoever to Debtor or any of Debtor’s equity holders or any other
Person.  Documents in connection with the transactions contemplated hereunder
have been prepared by HUSCH BLACKWELL LLP (“Lender’s Counsel”).  Debtor
acknowledges and understands that Lender’s Counsel is acting solely as counsel
to Lender in connection with the transaction contemplated herein, is not
representing Debtor in connection therewith, and has not, in any manner,
undertaken to assist or render legal advice to Debtor with respect to this
transaction.  Debtor has been advised to seek other legal counsel to represent
its interests in connection with the transactions contemplated herein.

15.Assignment; Successors; Lender Participations.

(a)Assignment; Successors.  This Agreement shall be binding upon and inure to
the benefit of Lender and Debtor, and their respective successors and assigns,
provided, however, that neither Debtor nor Lender may, without the prior written
consent of the other party, assign any rights, powers, duties or obligations
under this Agreement or any of the other Loan Documents; provided further that
any

38

 

 

--------------------------------------------------------------------------------

 

assignment to an Affiliate of Lender upon notice to Debtor shall be permitted
without Debtor’s consent; provided, further, that neither Lender nor any
subsequent assignee of a Note shall make any assignment of any such Note to any
Person if such Person is not a Qualified Purchaser at the time of such
assignment.  No such assignment made without the prior consent of the other
party to the extent required shall relieve Debtor or Lender, as applicable, of
any of its obligations hereunder, and no assignment permitted hereunder shall
relieve Debtor or Lender, as applicable, from any obligations arising hereunder
prior to such assignment (including obligations with respect to breaches of
representations and warranties made herein).

(b)Lender Participations.  Lender may sell participations in or to all or a
portion of its rights and obligations under this Agreement (including in the
Loan), the Notes and the other Loan Documents to one or more parties that is not
a competitor of Seller (each, a “Participant”) without the consent of
Debtor.  Notwithstanding Lender’s sale of a participation interest, Lender’s
obligations hereunder shall remain unchanged.  Debtor shall continue to deal
solely and directly with Lender, which shall remain the holder of the
Indebtedness.  Lender shall maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”).  The entries in the Participant Register
shall be conclusive absent manifest error, and Lender shall treat each Person
whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.

16.Notices.  All notices, requests, demands or other communications required or
permitted to be given pursuant to this Agreement shall be in writing and given
by (a) electronic or facsimile transmission, (b) personal delivery,
(c) expedited delivery service with proof of delivery or (d) United States mail,
postage prepaid, registered or certified mail, return receipt requested, sent to
the intended addressee at the address set forth on the signature page hereof and
shall be deemed to have been received either, in the case of personal delivery,
as of the time of personal delivery, in the case of expedited delivery service,
as of the time of the expedited delivery and in the manner provided herein, or
in the case of mail, upon the third day after deposit in a depository receptacle
under the care and custody of the United States Postal Service.  Any party shall
have the right to change its address for notice hereunder to any other location
within the continental United States by notice to the other party of such new
address.

17.GOVERNING LAW; VENUE; SERVICE OF PROCESS.  THIS AGREEMENT SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, EXCEPT
SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW, WITHOUT REFERENCE TO
ITS CONFLICT OF LAW PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS. ANY ACTION
OR PROCEEDING AGAINST DEBTOR UNDER OR IN CONNECTION WITH THIS AGREEMENT SHALL BE
BROUGHT IN ANY STATE OR FEDERAL COURT WITHIN THE CITY OF NEW YORK AND BOROUGH OF
MANHATTAN (THE “VENUE SITE”).  DEBTOR HEREBY IRREVOCABLY (A) SUBMITS TO THE
NONEXCLUSIVE JURISDICTION OF SUCH COURTS, AND (B) WAIVES ANY OBJECTION IT MAY
NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING BROUGHT
IN ANY SUCH COURT OR THAT ANY SUCH COURT IS AN INCONVENIENT FORUM.  DEBTOR
AGREES THAT SERVICE OF PROCESS UPON IT MAY BE MADE BY CERTIFIED OR REGISTERED
MAIL, RETURN RECEIPT REQUESTED, AT ITS ADDRESS SPECIFIED OR DETERMINED IN
ACCORDANCE WITH THE PROVISIONS IN THIS AGREEMENT.  NOTHING IN ANY OF THE OTHER
LOAN DOCUMENTS SHALL AFFECT THE RIGHT OF LENDER TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW.

18.Invalid Provisions.  If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws, such provision
shall be fully severable and the remaining

39

 

 

--------------------------------------------------------------------------------

 

provisions of this Agreement shall remain in full force and effect and shall not
be affected by the illegal, invalid or unenforceable provision or by its
severance.

19.Conflicts.  Except as otherwise expressly provided in the Notes, in the event
any term or provision of this Agreement is inconsistent with or conflicts with
any provision of the other Loan Documents, the terms and provisions contained in
this Agreement shall be controlling.

20.Captions; Counterparts; Facsimile Signatures.  The captions in the Loan
Documents are intended for convenience and reference only and shall not affect
the meaning or interpretation of the Loan Documents.  This Agreement and any
waiver or amendment hereto may be executed in counterparts and by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original, but all of which shall together constitute one and the
same instrument.  This Agreement and each of the other Loan Documents may be
executed and delivered by telecopier or other facsimile transmission all with
the same force and effect as if the same was a fully executed and delivered
original manual counterpart.  Delivery of an executed signature page of this
Agreement and each of the other Loan Documents by facsimile transmission or
e‑mail shall be as effective as delivery of a manually executed counterpart
hereof.

21.Survival.  All representations and warranties made in this Agreement or in
any document, statement, or certificate furnished in connection with this
Agreement shall survive the execution and delivery of this Agreement, and no
investigation by Lender or any closing shall affect the representations and
warranties or the right of Lender to rely upon them.

22.Waiver of Right to Trial by Jury.  THE PARTIES HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT,
PROCEEDING, OR COUNTERCLAIM THAT RELATES TO OR ARISES OUT OF THIS AGREEMENT OR
THE ACTS OR FAILURE TO ACT OF OR BY LENDER IN THE ENFORCEMENT OF ANY OF THE
TERMS OR PROVISIONS OF THIS AGREEMENT.

23.PATRIOT Act Notice.  Lender hereby notifies Debtor that pursuant to the
requirements of Section 326 of the USA PATRIOT Act of 2001, 31 U.S.C. §5318 (the
“PATRIOT Act”), that Lender is required to obtain, verify and record information
that identifies Debtor, which information includes the name and address of
Debtor and other information that will allow such Lender to identify Debtor in
accordance with the PATRIOT Act.

24.Independence of Covenants.  All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or be otherwise within the limitations of, another covenant shall not affect
any such other covenant.

25.Relationship of Debtor and Seller.  Lender acknowledges that Debtor does not
own any equity in Seller, does not control any of the voting equity of Seller
and does not otherwise manage Seller. Accordingly, to the extent that this
Agreement provides that Debtor will cause Seller to take or not take any
actions, the provisions in the Sale Agreement shall control any such actions.

26.Amendments and Waivers.  No amendment or waiver of any provision of this
Agreement, or consent to any departure therefrom by Lender and Debtor, shall in
any event be effective unless the same shall be in writing and signed by Lender
and Debtor and then such amendment, waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given.

40

 

 

--------------------------------------------------------------------------------

 

27.Termination.  This Agreement shall continue in full force and effect until
the earlier of (a) the Maturity Date or (b) the date on which Lender accelerates
the Loans following the occurrence and during the continuance of an Event of
Default.  Notwithstanding any provision of any other Loan Document, no
termination of this Agreement shall affect Lender’s rights or any of the
Indebtedness existing as of the effective date of such termination, and the
provisions of the Loan Documents shall continue to be fully operative until the
Indebtedness (other than indemnity obligations of Debtor under the Loan
Documents that are not then due and payable or for which any events or claims
that would give rise thereto are not then pending) have been fully performed and
Indefeasibly Paid.  Except for the release of Liens for any Consumer Loans as
provided hereunder, the Liens granted to Lender under this Agreement, the
financing statements filed pursuant hereto and the rights and powers of Lender
shall continue in full force and effect until all of the Indebtedness (other
than indemnity obligations of Debtor under the Loan Documents that are not then
due and payable or for which any events or claims that would give rise thereto
are not then pending) have been fully performed and Indefeasibly Paid.

28.Qualified Purchaser.  Lender represents that, as of the Effective Date, it is
a Qualified Purchaser.

NOTICE OF ENTIRE AGREEMENT

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE ENTIRE AGREEMENT
BETWEEN THE PARTIES, AND SUPERSEDES ALL PRIOR OR CONTEMPORANEOUS ORAL AGREEMENTS
BETWEEN THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

 

 

[Signature pages follow]

 

 

 

41

 

 

--------------------------------------------------------------------------------

 

AGREED as of the Effective Date.

LENDER:

PCAM CREDIT II, LLC

By: Park Cities Specialty Finance Fund, LP

By: Park Cities Specialty GP LLC, its general partner

By: Park Cities Asset Management LLC, its sole member

 

By:

Name:J. Andrew Thomas
Title:Manager

ADDRESS:

8214 Westchester Drive, Suite 910
Dallas, TX 75225

WITH COPIES OF NOTICES

TO:

 

 

Husch Blackwell LLP
1900 Pearl Street, Suite 1800
Dallas, TX 75201
Attention:  Steven S. Camp

DEBTOR:

EFR 2016-2, LLC

By:

Name:David Fisher
Title:President

ADDRESS:

175 W. Jackson Blvd.
Suite 1000
Chicago, IL 60604

WITH COPIES OF NOTICES

TO:

 

 

Enova International, Inc.
175 W. Jackson Blvd.
Suite 1000
Chicago, IL 60604
Attention:  General Counsel

 

Documents Prepared By:

Husch Blackwell LLP
1900 Pearl Street, Suite 1800
Dallas, TX 75201
Steven S. Camp
214-999-6180

 

[Signature Page to Loan and Security Agreement]

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

FORM OF MONTHLY SERVICING REPORT
As set forth on Exhibit B to the Servicing Agreement

 

 

A-1

 

--------------------------------------------------------------------------------

 

EXHIBIT B

FORM OF QUARTERLY CERTIFICATION
[________], 20[__]

Pursuant to that certain LOAN AND SECURITY AGREEMENT (as amended, modified or
restated from time to time, the “Loan Agreement”) dated as of February 25, 2019,
by and between PCAM CREDIT II, LLC, a Delaware limited liability company
(together with its successors and assigns, “Lender”) and EFR 2016-2, LLC, a
Delaware limited liability company (“Debtor”), the undersigned Responsible
Officer hereby certifies on behalf of Debtor that such Responsible Officer has
reviewed the provisions of the Loan Agreement and the other Loan Documents and
has made or caused to be made under his or her supervision a review of the
condition and operations of Debtor during the quarter ended [_________], 20[__]
with a view to determining whether Debtor was in compliance with all of the
provisions of the Loan Agreement and such Loan Documents at the times such
compliance is required hereby and thereby, and that such review has not
disclosed, and such Responsible Officer has no knowledge of, the existence or
continuance during such period of an Event of Default or, if an Event of Default
exists and is continuing, describing the nature and period of existence thereof
and the action which Debtor proposes to take or have taken with respect
thereto.  Defined terms used but not defined herein shall have the meanings
given such terms in the Loan Agreement.

Financial Covenants:

Net Worth:  Enova and any Subsidiary has maintained a Net Worth as of the last
day of each calendar quarter in an amount equal to or greater than the sum of:
(a) Two Hundred Twenty Five Million ($225,000,000.00), plus (b) Twenty Five
Percent (25%) of Enova’s Net Income for each fiscal quarter ending on or after
March 31, 2019, plus (c) One Hundred Percent (100%) of the gross proceeds Enova
and any Subsidiary receives from the issuance and sale of capital stock of Enova
and any Subsidiary (except for an issuance to Enova or any Subsidiary),
including any conversion of debt securities of Enova and any Subsidiary into
capital stock, which occurs after March 31, 2019 and results in an increase in
Net Worth.

Yes: ________________No: ________________

Minimum Liquidity:  Enova and any Subsidiary has maintained minimum Liquidity as
at the end of this calendar quarter of at least Twenty Million Dollars
($20,000,000.00).

Yes: ________________No: ________________

Leverage Ratio.  Enova and any Subsidiary has maintained a Leverage Ratio of
less than 3.50 to 1.00, measured as of the last day of this calendar quarter.

Yes: ________________No: ________________

EXECUTED as of the date first written above.

EFR 2016-2, LLC

By:

Name:

Title:

 

B-1

 

--------------------------------------------------------------------------------

 

EXHIBIT C

FORM OF REQUEST FOR ADVANCE

PCAM CREDIT II, LLC

Advance Request No. __________

8214 Westchester Drive, Suite 910

 

Dallas, TX 75225

 

 

Ladies and Gentlemen:

The undersigned (the “Debtor”) executes and delivers this request for Advance
(the “Request”) as of  _________, 20__, in connection with this Agreement (as
amended, restated or extended from time to time, the “Loan Agreement”), dated as
of February 25, 2019 by and between PCAM CREDIT II, LLC, a Delaware limited
liability company (together with its successors and assigns, “Lender”), and
EFR 2016-2, LLC, a Delaware limited liability company (“Debtor”). All
capitalized terms used but not defined in this Request shall have the meanings
herein they are given in the Loan Agreement.

Pursuant to Section 2(b) of the Loan Agreement, Debtor hereby requests an
Advance from Lender in the amount of $______________ on _________, 20__ under
the [Delayed Draw Term Note or the Revolving Note].

Debtor hereby requests that the Advance be wired to Debtor in immediately
available funds on the funding date of ___________, 20__ to the Collateral
Deposit Account.

Debtor hereby represents and certifies to Lender as follows:

1.

As of the date of this Request, no Default or Event of Default exists and each
of the conditions to the requested Advance set forth in the Loan Agreement, has
been satisfied or otherwise waived by Lender.

2.

Debtor’s representations and warranties set forth in the Loan Agreement and the
other Loan Documents in favor of Lender are true and accurate in all material
respects as of the date of this Request (except those representations and
warranties made as of a specific date).

3.

As of the funding date, (i) each Consumer Loan that will be purchased by Debtor
from Seller, to the best of Debtor’s knowledge, will be an Eligible Consumer
Loan and (ii) the Consumer Loan Value of the Eligible Consumer Loans to be
purchased by Debtor with the proceeds of the Advance will be greater than or
equal to the amount of the Advance.

4.

In relation to each Consumer Loan identified in the attached Schedule A, all
required Consumer Loan Documents have been or will be delivered to the Asset
Servicer prior to the date of the requested Advance in accordance with the Loan
Agreement.

5.

As of the date of this Request, the sum of the outstanding principal under the
Loan (after giving effect to the Advance and pledge to be made on such date
pursuant to this Request) plus the amount requested in any outstanding but
unfunded requests for Advance does not violate Section 2(a) of the Loan
Agreement.

[REMAINDER OF PAGE INTENTIONALLY BLANK; SIGNATURE PAGE FOLLOWS]




C-1

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Debtor has duly executed this document as of the date first
written above.

EFR 2016-2, LLC

 

 

By: ________________________________

Name:

Title:

C-2

 